EXHIBIT 10.3


Execution Version


REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
dated as of October 21, 2010
 
among
 
EASYLINK SERVICES INTERNATIONAL CORPORATION,
as Borrower
 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
 
SUNTRUST BANK,
as Administrative Agent
 
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION
 
as Syndication Agent
 
BANK OF NORTH GEORGIA, A DIVISION OF SYNOVUS BANK,
as co-Documentation Agent
 
and
 
THE PRIVATEBANK & TRUST COMPANY,
as co-Documentation Agent
 



SUNTRUST ROBINSON HUMPHREY, INC.,
as Sole Lead Arranger and Sole Book Manager

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



         
Page
           
ARTICLE I
DEFINITIONS; CONSTRUCTION
 
1
Section 1.1.
 
Definitions
 
1
Section 1.2.
 
Classifications of Loans and Borrowings
 
28
Section 1.3.
 
Accounting Terms and Determination
 
28
Section 1.4.
 
Terms Generally
 
29
           
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS  
29
Section 2.1.
 
General Description of Facilities
 
29
Section 2.2.
 
Revolving Loans
 
29
Section 2.3.
 
Procedure for Revolving Borrowings
 
30
Section 2.4.
 
Swingline Commitment
 
30
Section 2.5.
 
Term Loan Commitments
 
32
Section 2.6.
 
Funding of Borrowings
 
32
Section 2.7.
 
Interest Elections
 
33
Section 2.8.
 
Optional Reduction and Termination of Commitments
 
34
Section 2.9.
 
Repayment of Loans
 
35
Section 2.10.
 
Evidence of Indebtedness
 
36
Section 2.11.
 
Optional Prepayments
 
37
Section 2.12.
 
Mandatory Prepayments
 
37
Section 2.13.
 
Interest on Loans
 
39
Section 2.14.
 
Fees
 
40
Section 2.15.
 
Computation of Interest and Fees
 
41
Section 2.16.
 
Inability to Determine Interest Rates
 
41
Section 2.17.
 
Illegality
 
42
Section 2.18.
 
Increased Costs
 
42
Section 2.19.
 
Funding Indemnity
 
43
Section 2.20.
 
Taxes
 
44
Section 2.21.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
46
Section 2.22.
 
Letters of Credit
 
48
Section 2.23.
 
Increase of Commitments; Additional Lenders
 
52
Section 2.24.
 
Mitigation of Obligations
 
54
Section 2.25.
 
Replacement of Lenders
 
54
Section 2.26.
 
Cash Collateralization of Defaulting Lender Commitment
 
54
         
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
55
Section 3.1.
 
Conditions To Effectiveness
 
55
Section 3.2.
 
Each Credit Event
 
59
Section 3.3.
 
Delivery of Documents
 
60
Section 3.4.
 
Termination of Existing EasyLink Credit Facility
 
61
         
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
61
Section 4.1.
 
Existence; Power
 
61
Section 4.2.
 
Organizational Power; Authorization
 
61
Section 4.3.
 
Governmental Approvals; No Conflicts
 
61




 
 

--------------------------------------------------------------------------------

 



Section 4.4.
 
Financial Statements
 
62
Section 4.5.
 
Litigation and Environmental Matters
 
62
Section 4.6.
 
Compliance with Laws and Agreements
 
62
Section 4.7.
 
Investment Company Act, Etc.
 
62
Section 4.8.
 
Taxes
 
62
Section 4.9.
 
Margin Regulations
 
63
Section 4.10.
 
ERISA
 
63
Section 4.11.
 
Ownership of Property
 
63
Section 4.12.
 
Disclosure
 
64
Section 4.13.
 
Labor Relations
 
64
Section 4.14.
 
Subsidiaries
 
64
Section 4.15.
 
Solvency
 
64
Section 4.16.
 
Minimum Adjusted Consolidated EBITDA of Xpedite Business
 
64
Section 4.17.
 
OFAC
 
64
Section 4.18.
 
Patriot Act
 
65
         
ARTICLE V
AFFIRMATIVE COVENANTS
 
65
Section 5.1.
 
Financial Statements and Other Information
 
65
Section 5.2.
 
Notices of Material Events
 
67
Section 5.3.
 
Existence; Conduct of Business
 
67
Section 5.4.
 
Compliance with Laws, Etc.
 
68
Section 5.5.
 
Payment of Obligations
 
68
Section 5.6.
 
Books and Records
 
68
Section 5.7.
 
Visitation, Inspection, Etc.
 
68
Section 5.8.
 
Maintenance of Properties; Insurance
 
68
Section 5.9.
 
Use of Proceeds and Letters of Credit
 
69
Section 5.10.
 
Interest Rate Protection
 
69
Section 5.11.
 
Additional Subsidiaries
 
69
Section 5.12
 
Post-Closing Requirements
 
69
         
ARTICLE VI
FINANCIAL COVENANTS
 
71
Section 6.1.
 
Leverage Ratio
 
71
Section 6.2.
 
Fixed Charge Coverage Ratio
 
71
Section 6.3.
 
Minimum Consolidated Adjusted EBITDA
 
71
Section 6.4.
 
Capital Expenditures
 
71
         
ARTICLE VII
NEGATIVE COVENANTS
 
71
Section 7.1.
 
Indebtedness and Preferred Equity
 
72
Section 7.2.
 
Negative Pledge
 
73
Section 7.3.
 
Fundamental Changes
 
74
Section 7.4.
 
Investments, Loans, Etc.
 
74
Section 7.5.
 
Restricted Payments
 
75
Section 7.6.
 
Sale of Assets
 
76
Section 7.7.
 
Transactions with Affiliates
 
76
Section 7.8.
 
Restrictive Agreements
 
77
Section 7.9.
 
Sale and Leaseback Transactions
 
77




 
 

--------------------------------------------------------------------------------

 
 

Section 7.10.
 
Hedging Transactions
 
77
Section 7.11.
 
Amendment to Material Documents
 
77
Section 7.12.
 
Intentionally Omitted
 
77
Section 7.13.
 
Accounting Changes
 
77
Section 7.14.
 
Lease Obligations
 
78
Section 7.15.
 
Government Regulation
 
78
         
ARTICLE VIII
EVENTS OF DEFAULT
 
78
Section 8.1.
 
Events of Default
 
78
         
ARTICLE IX
THE ADMINISTRATIVE AGENT
 
81
Section 9.1.
 
Appointment of Administrative Agent
 
81
Section 9.2.
 
Nature of Duties of Administrative Agent
 
81
Section 9.3.
 
Lack of Reliance on the Administrative Agent
 
82
Section 9.4.
 
Certain Rights of the Administrative Agent
 
82
Section 9.5.
 
Reliance by Administrative Agent
 
83
Section 9.6.
 
The Administrative Agent in its Individual Capacity
 
83
Section 9.7.
 
Successor Administrative Agent
 
83
Section 9.8.
 
Withholding Tax
 
84
Section 9.9.
 
Administrative Agent May File Proofs of Claim
 
84
Section 9.10.
 
Authorization to Execute other Loan Documents
 
85
Section 9.11.
 
Documentation Agent; Syndication Agent.
 
85
         
ARTICLE X
MISCELLANEOUS
 
85
Section 10.1.
 
Notices
 
85
Section 10.2.
 
Waiver; Amendments
 
88
Section 10.3.
 
Expenses; Indemnification
 
89
Section 10.4.
 
Successors and Assigns
 
91
Section 10.5.
 
Governing Law; Jurisdiction; Consent to Service of Process
 
94
Section 10.6.
 
WAIVER OF JURY TRIAL
 
95
Section 10.7.
 
Right of Setoff
 
95
Section 10.8.
 
Counterparts; Integration
 
96
Section 10.9.
 
Survival
 
96
Section 10.10.
 
Severability
 
96
Section 10.11.
 
Confidentiality
 
97
Section 10.12.
 
Interest Rate Limitation
 
97
Section 10.13.
 
Waiver of Effect of Corporate Seal
 
97
Section 10.14.
 
Patriot Act
 
98

 

 
 

--------------------------------------------------------------------------------

 

Schedules
 
Schedule I
 
-
 
Applicable Margin and Applicable Percentage
Schedule II
 
-
 
Commitment Amounts
Schedule 4.3
 
-
 
No Conflicts
Schedule 4.5(a)
 
-
 
Litigation
Schedule 4.5(b)
 
-
 
Environmental Matters
Schedule 4.6
 
-
 
Compliance with Laws
Schedule 4.11
 
-
 
Ownership of Property
Schedule 4.14
 
-
 
Subsidiaries
Schedule 5.12(a)
 
-
 
Landlord Waiver Locations
Schedule 7.1
 
-
 
Outstanding Indebtedness
Schedule 7.2
 
-
 
Existing Liens
Schedule 7.4
 
-
 
Existing Investments



Exhibits
 
Exhibit A
 
-
 
Form of Revolving Credit Note
Exhibit B
 
-
 
Form of Term Note
Exhibit C
 
-
 
Form of Swingline Note
Exhibit D
 
-
 
Form of Assignment and Acceptance
Exhibit E
 
-
 
Form of Subsidiary Guaranty Agreement
Exhibit 2.3
 
-
 
Form of Notice of Revolving Borrowing
Exhibit 2.4
 
-
 
Form of Notice of Swingline Borrowing
Exhibit 2.5
 
-
 
Form of Notice of Term Loan Borrowing
Exhibit 2.7
 
-
 
Form of Notice of Conversion/Continuation
Exhibit 3.1(b)(vi)
 
-
 
Form of Secretary’s Certificate
Exhibit 3.1(b)(ix)
 
-
 
Form of Officer’s Certificate
Exhibit 5.1(c)
 
-
 
Form of Compliance Certificate

 

 
 

--------------------------------------------------------------------------------

 



REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”) is made and
entered into as of October 21, 2010, by and among EASYLINK SERVICES
INTERNATIONAL CORPORATION, a Delaware corporation (the “Borrower”), the several
banks and other financial institutions and lenders from time to time party
hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (the “Administrative Agent”), as issuing bank (the
“Issuing Bank”) and as swingline lender (the “Swingline Lender”).
 
WITNESSETH:
 
WHEREAS, the Borrower has requested that the Lenders (a) establish a $20,000,000
revolving credit facility, with a $5,000,000 letter of credit sub-facility and a
$5,000,000 swingline loan sub-facility, in favor of, and (b) make a term loan in
the principal amount equal to $110,000,000 to, the Borrower; and
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of, and severally to make the term loan to, the Borrower.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:
 
ARTICLE I
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1. Definitions.  In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Acquired Adjusted EBITDA” shall mean, (i) with respect to any Acquired Business
for any period, the amount for such period of Consolidated Adjusted EBITDA of
such Acquired Business, all as determined on a consolidated basis for such
Acquired Business in a manner not inconsistent with GAAP, and (ii) with respect
to the Xpedite Business for any period, as follows:
 
Applicable Period
 
Acquired Adjusted EBITDA
 
From August 1, 2010 through October 20, 2010
  $ 7,229,917  
From May 1, 2010 through July 31, 2010
  $ 8,122,500  
From Feb 1, 2010 through April 30, 2010
  $ 8,122,500  
From Nov 1, 2009 through January 31, 2010
  $ 8,122,500  

 
 
 

--------------------------------------------------------------------------------

 

“Acquired Business” shall have the meaning provided in the definition of the
term Permitted Acquisition.
 
“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.23.
 
“Additional Lender” shall have the meaning given to such term in Section 2.23.
 
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount is $20,000,000.
 
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
 
“Aggregate Term Loan Commitments” shall mean, collectively, all Term Loan
Commitments of all Lenders at any time outstanding.
 
“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.
 
“Annualized” means, with respect to any amount for any applicable period, the
applicable amount for the applicable period divided by the number of months in
such applicable period times twelve (12).
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
 
2

--------------------------------------------------------------------------------

 

“Applicable Margin” shall mean, as of any date, (a) with respect to all Term
Loans outstanding on such date and (b) with respect to interest on all Revolving
Loans and Swingline Loans outstanding on such date or the letter of credit fee,
as the case may be, a percentage per annum determined by reference to the
applicable Leverage Ratio in effect on such date as set forth on Schedule I;
provided, that a change in the Applicable Margin resulting from a change in the
Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers each of the financial statements required by Section 5.1(a)
and (b) and the Compliance Certificate required by Section 5.1(c); provided
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level V as set forth on Schedule I until such time
as such financial statements and Compliance Certificate are delivered, at which
time the Applicable Margin shall be determined as provided
above.  Notwithstanding the foregoing, the Applicable Margin shall be at Level
IV as set forth on Schedule I from the Closing Date until the earlier of (i) the
date on which financial statements and Compliance Certificate for the Fiscal
Quarter ending January 31, 2011 are required to be delivered or (ii) the date on
which such financial statements and Compliance Certificate are actually
delivered.  In the event that any financial statement or Compliance Certificate
delivered hereunder is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
or lower Applicable Margin based upon the pricing grid set forth on Schedule I
(the “Accurate Applicable Margin”) for any period that such financial statement
or Compliance Certificate covered, then (i) the Borrower shall, within three (3)
Business Days, deliver to the Administrative Agent a correct financial statement
or Compliance Certificate, as the case may be, for such period, (ii) the
Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statements or Compliance Certificate, as the case may be,
the Applicable Margin shall be reset to the Accurate Applicable Margin based
upon the pricing grid set forth on Schedule I for such period and (iii) either
the Borrower shall, within three (3) Business Days, pay to the Administrative
Agent, for the account of the Lenders, the accrued additional interest owing as
a result of such Accurate Applicable Margin for such period, or, in the case of
a lower Accurate Applicable Margin, the Lenders shall promptly pay any resulting
excess interest to Administrative Agent, for the account of the Borrower.   The
provisions of this definition shall not limit the rights of the Administrative
Agent and the Lenders with respect to Section 2.13(c) or Article VIII.
 

 
3

--------------------------------------------------------------------------------

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the Leverage Ratio in effect on such date as set forth on Schedule I;
provided, that a change in the Applicable Percentage resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers each of the financial statements required by Section 5.1(a)
and (b) and the Compliance Certificate required by Section 5.1(c); provided
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Percentage shall be at Level V as set forth on Schedule I until such
time as such financial statements and Compliance Certificate are delivered, at
which time the Applicable Percentage shall be determined as provided
above.  Notwithstanding the foregoing, the Applicable Percentage for the
commitment fee shall be at Level IV as set forth on Schedule I from the Closing
Date until the earlier of (i) the date on which financial statements and
Compliance Certificate for the Fiscal Quarter ending January 31, 2011 are
required to be delivered or (ii) the date on which such financial statements and
Compliance Certificate are actually delivered.  In the event that any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage based upon
the pricing grid set forth on Schedule I (the “Accurate Applicable Percentage”)
for any period that such financial statement or Compliance Certificate covered,
then (i) the Borrower shall, within three (3) Business Days, deliver to the
Administrative Agent a correct financial statement or Compliance Certificate, as
the case may be, for such period, (ii) the Applicable Percentage shall be
adjusted such that after giving effect to the corrected financial statements or
Compliance Certificate, as the case may be, the Applicable Percentage shall be
reset to the Accurate Applicable Percentage based upon the pricing grid set
forth on Schedule I for such period as set forth in the foregoing pricing grid
for such period and (iii) the Borrower shall, within three (3) Business Days,
pay to the Administrative Agent, for the account of the Lenders, the accrued
additional commitment fee owing as a result of such Accurate Applicable
Percentage for such period or, in the case of a lower Applicable Percentage, the
Lenders shall promptly pay any excess resulting commitment fees paid to the
Lenders to the Administrative Agent, for the account of the Borrower.  The
provisions of this definition shall not limit the rights of the Administrative
Agent and the Lenders with respect to Section 2.13(c) or Article VIII.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit D attached hereto or any other form approved by the
Administrative Agent.
 
“ATS” shall mean American Teleconferencing Services, Ltd., a Missouri
corporation.
 
“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds rate, as in effect from time to time, plus
one-half of one percent (½%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate).  The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
of interest charged to any customer of the Administrative Agent.  The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate.
 

 
4

--------------------------------------------------------------------------------

 

“Borrower” shall have the meaning in the introductory paragraph hereof.
 
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a LIBOR Index Rate Loan or a notice with respect to any of
the foregoing, any day on which banks are not open for dealings in dollar
deposits are carried on in the London interbank market.
 
“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Capital Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).
 
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with a depository institution, and pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
 

 
5

--------------------------------------------------------------------------------

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, or (d) reacquisition agreements entered into
by any Person with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations and (e) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).
 
“Cash Taxes” means those Taxes evidenced by or requiring the payment of cash.
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 40% or more of the outstanding shares of the voting stock of the Borrower, or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (a) nominated by
the current board of directors nor (b) appointed by directors so nominated.
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by the parent corporation of such
Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment, a Term Loan Commitment or a Swingline
Commitment.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 
6

--------------------------------------------------------------------------------

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Collateral” shall mean a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent for the benefit
of the Lenders are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents.
 
“Collateral Documents” shall mean a collective reference to the Security
Agreement, the Stock Pledge Agreement, each other security agreement and
intellectual property security agreement, and such other documents executed and
delivered in connection with the attachment and perfection of the Administrative
Agent’s security interests and liens arising thereunder (for the benefit of the
Lenders), including without limitation, UCC financing statements and patent and
trademark filings.
 
“Commitment” shall mean a Revolving Commitment, a Term Loan Commitment, a
Swingline Commitment or any combination thereof (as the context shall permit or
require).
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
 
“Consolidated Adjusted EBITDA” shall mean, for the Borrower and its Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period plus (ii) to the extent deducted in determining Consolidated Net
Income for such period, and without duplication, (A) Consolidated Interest
Expense, (B) tax expense determined on a consolidated basis in accordance with
GAAP, (C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (D) non-cash compensation expense, (E) any non-cash losses
attributable to writedowns of assets or any non-cash gains attributable to
writeups of assets (as the case may be), (F) any transaction fees and expenses
arising in connection with the Purchase Transaction (including without
limitation this Agreement), and (G) all other non-cash or non-recurring charges
reasonably acceptable to the Administrative Agent, determined on a consolidated
basis in accordance with GAAP, in each case for such period; provided, however,
that (x) there shall be included in determining Consolidated Adjusted EBITDA for
any period, without duplication, the Acquired Adjusted EBITDA of any Acquired
Business and the Xpedite Business during such period, based on the actual
Acquired Adjusted EBITDA of such Acquired Business for such period and the
Acquired Adjusted EBITDA for the Xpedite Business (as defined in this Agreement)
for such period (including the portion thereof occurring prior to such Permitted
Acquisition or the Purchase Transaction, as applicable).
 
“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (i) Consolidated Interest
Expense for such period (but only to the extent comprised of cash interest
expense), (ii) scheduled principal payments made on Consolidated Total Debt
during such period plus (iii) Restricted Payments paid in cash during such
period, provided, however, that, for the purpose of computing (x) Consolidated
Interest Expense and (y) scheduled principal payments made on Consolidated Total
Debt for the Initial Fiscal Quarters, (1) Consolidated Interest Expense shall be
equal to actual Consolidated Interest Expense incurred, measured from the
Closing Date to the last day of any such applicable Initial Fiscal Quarter,
computed on an Annualized basis and (2) scheduled principal payments made on
Consolidated Total Debt for the Initial Fiscal Quarters shall be equal to actual
scheduled principal payments made on Consolidated Total Debt measured from the
Closing Date to the last day of any such applicable Initial Fiscal Quarter,
computed on an Annualized basis.
 

 
7

--------------------------------------------------------------------------------

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period).
 
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary, and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary.
 
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.13(c).
 
“Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for two or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the Issuing Bank in respect
of a Letter of Credit and/or to make a payment to the Swingline Lender in
respect of a Swingline Loan (each a “funding obligation”), (ii) such Lender has
notified the Administrative Agent, or has stated publicly, that it will not
comply with any such funding obligation hereunder, (iii) such Lender has, for
three or more Business Days, failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder, or (iv) a Lender Insolvency
Event has occurred and is continuing with respect to such Lender.  Any
determination that a Lender is a Defaulting Lender under clauses (i) through
(iv) above will be made by the Administrative Agent in its sole discretion
acting in good faith.  The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.
  
 
8

--------------------------------------------------------------------------------

 

“Distributions” shall mean all dividends paid in stock, liquidating dividends,
shares of stock resulting from stock splits, reclassifications, warrants,
options, non-cash dividends and other distributions (whether similar or
dissimilar to the foregoing) on or with respect to any Pledged Shares or other
shares of capital stock constituting Collateral, but shall not mean Dividends.
 
“Dividends” shall mean cash dividends and cash distributions with respect to any
Pledged Shares made out of capital surplus.
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of one of the fifty states of the United States or the District of Columbia.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 

 
9

--------------------------------------------------------------------------------

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
 
“Escrow Agent” shall mean Chicago Title Insurance Company.
 
“Escrow Agreement” shall mean the Escrow Agreement, dated as of the date hereof,
by and among the Escrow Agent, Borrower, Administrative Agent, the Existing
Administrative Agent, PGI and the other sellers party to the Purchase Agreement.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Event of Default” shall have the meaning provided in Article VIII.
 
“Excess Cash Flow” shall mean, for any Fiscal Year, (A) Consolidated Adjusted
EBITDA for such Fiscal Year (excluding, for purposes of this definition of
Excess Cash Flow, the Acquired Adjusted EBITDA of the Xpedite Business), minus
(B) the sum of (i) Consolidated Interest Expense paid in cash during such Fiscal
Year (including any payment of interest due during such Fiscal Year on a day
that is not a Business Day but paid on the next succeeding Business Day in the
next succeeding Fiscal Year, provided, that such payment shall not be included
in the calculation of Excess Cash Flow for such next succeeding Fiscal Year),
(ii) scheduled principal payments on, and any voluntary and mandatory
prepayments of, Consolidated Total Debt (including any payments or prepayments
permitted or required pursuant to Section 2.12 with respect to Term Loan
Borrowings and Section 2.13 (other than pursuant to Section 2.13(a)), (iii)
taxes paid in cash during such Fiscal Year, (iv) Capital Expenditures paid in
cash during such Fiscal Year to the extent permitted by this Agreement, (v) cash
distributions permitted hereunder, and (vi) cash payments of the Working Capital
Adjustment, in each case measured for such Fiscal Year on a consolidated basis
for the Borrower and its Subsidiaries in accordance with GAAP.
 

 
10

--------------------------------------------------------------------------------

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or profits by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.20(e).
 
“Existing EasyLink Agent” shall mean SunTrust Bank, in its capacity as
administrative agent under the Existing EasyLink Credit Agreement, or any
successor thereto.
 
“Existing EasyLink Credit Agreement” shall mean that certain Revolving Credit
and Term Loan Agreement, dated as of May 19, 2009, by and among Borrower, the
lenders from time to time party thereto and SunTrust Bank, as administrative
agent and as the issuing bank, as amended or modified from time to time.
 
“Existing EasyLink Facility Payoff Letter” shall mean a payoff letter executed
by the Existing EasyLink Agent, in form and substance acceptable to
Administrative Agent.
 
“Existing Xpedite Agent” shall mean Bank of America, N.A., in its capacity as
administrative agent and collateral agent under the Existing Xpedite Credit
Agreement, and any successor thereto.
 
“Existing Xpedite Credit Agreement” shall mean that certain Credit Agreement,
dated as of May 10, 2010, among ATS, as borrower, PGI and certain subsidiaries
and affiliates of ATS, as guarantors, the lenders from time to time party
thereto and Bank of America, N.A., as administrative agent and collateral agent,
as amended or modified from time to time.
 
“Existing Xpedite Facility Paydown Letter” shall mean a paydown letter executed
by the Existing Xpedite Agent, in form and substance acceptable to
Administrative Agent.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 

 
11

--------------------------------------------------------------------------------

 

“Fee Letter” shall mean that certain fee letter, dated as of September 14, 2010,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
Borrower.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
 
“Fiscal Year” shall mean any fiscal year of the Borrower.
 
“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated Adjusted EBITDA less the actual amount paid by the Borrower and its
Subsidiaries in cash on account of Capital Expenditures less Cash Taxes to (b)
Consolidated Fixed Charges, in each case measured for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.
 
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.
 
“Guarantor” shall mean each of the Subsidiary Loan Parties.
 

 
12

--------------------------------------------------------------------------------

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction,  currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or a joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor.
 

 
13

--------------------------------------------------------------------------------

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Information Memorandum” shall mean the Confidential Information Memorandum
dated September, 2010, relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.
 
“Initial Fiscal Quarters” shall mean the fiscal quarters of the Consolidated
Parties ending October 31, 2010, January 31, 2011, April 30, 2011 and July 31,
2011.
 
“Intellectual Property” shall mean any or all of the following:  (a) works of
authorship including advertising and/or programming content, computer programs,
source code, and executable code, whether embodied in software, firmware or
otherwise, documentation, designs, files, records, data and mask works,
(b) inventions (whether or not patentable), (c) confidential information, trade
secrets and know how, (d) databases, data compilations and collections and
technical data, (e) logos, trade names, trade dress, trademarks, service marks
and brand names, (f) domain names, web sites, universal resource locators and
email addresses, and (g) any and all instantiations of the foregoing in any form
and embodied in any media.
 
“Interest Period” shall mean, with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree, (ii) any
Eurodollar Borrowing, a period of one, two, three or six months and (iii) any
LIBOR Index Rate Borrowing, a period of one month, provided, that, in any such
case:
 
(i)         the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
 
(ii)         if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
 
(iii)       any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;
 
(iv)       each principal installment of the Term Loans shall have an Interest
Period ending on each installment payment date and the remaining principal
balance (if any) of the Term Loans shall have an Interest Period determined as
set forth above; and
 
(v)        no Interest Period may extend beyond the Revolving Commitment
Termination Date, unless on the Revolving Commitment Termination Date the
aggregate outstanding principal amount of Term Loans is equal to or greater than
the aggregate principal amount of Eurodollar Loans or LIBOR Index Rate Loans (as
the case may be) with Interest Periods expiring after such date, and no Interest
Period may extend beyond the Maturity Date.
 

 
14

--------------------------------------------------------------------------------

 

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $5,000,000.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.
 
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.
 
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated Adjusted EBITDA for the four
consecutive Fiscal Quarters ending on or immediately prior to such date.
 
“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time), two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Administrative Agent as the rate of
interest at which Dollar deposits in the approximate amount of the Eurodollar
Loan comprising part of such borrowing would be offered by the Administrative
Agent to major banks in the London interbank Eurodollar market at their request
at or about 10:00 a.m. two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.
 

 
15

--------------------------------------------------------------------------------

 

“LIBOR Index Rate Determination Date” shall mean the Closing Date and the first
(1st) Business Day of each calendar month thereafter.
 
“LIBOR Index Rate” shall mean, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the LIBOR Index Rate, which shall
be that rate per annum effective on any LIBOR Index Rate Determination Date
which is equal to the quotient of:
 
(i)           the rate per annum equal to the offered rate for deposits in
Dollars for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by the Administrative
Agent, that displays British Bankers’ Association interest settlement rates for
deposits in Dollars, as of 11:00 a.m. (London, England time) two (2) Business
Days prior to the LIBOR Index Rate Determination Date; provided, however, that
if no such offered rate appears on such page, the rate used for such Interest
Period will be the per annum rate of interest determined by Administrative Agent
to be the rate at which U.S. dollar deposits for the Interest Period are offered
to the Administrative Agent in the London Inter-Bank Market as of 11:00 a.m.
(London, England time), on the day which is two (2) Business Days prior to the
LIBOR Index Rate Determination Date, divided by
 
(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
Administrative Agent is subject with respect to any LIBOR Index Rate Borrowing
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System with respect to Eurocurrency funding (currently referred to as
“eurocurrency liabilities” under Regulation D).  This percentage will be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, the Escrow Agreement, all Notices
of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates, all UCC Financing Statements, all stock powers and similar
instruments of transfer, any promissory notes issued hereunder and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.
 

 
16

--------------------------------------------------------------------------------

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
 
“Loans” shall mean all Revolving Loans, Term Loans and Swingline Loans in the
aggregate or any of them, as the context shall require.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets or
liabilities of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective material
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders
under any of the Loan Documents or (iv) the legality, validity or enforceability
of any of the Loan Documents.
 
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$1,000,000.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.
 
“Material Non-Indebtedness Obligations” shall mean any obligations and
liabilities of the Borrower or any of its Subsidiaries (including without
limitation all taxes, assessments and other governmental charges, levies and all
other claims that could result in a statutory Lien, but excluding Indebtedness),
individually or in an aggregate amount exceeding $1,000,000.
 
“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
October 21, 2014, (ii) the Revolving Commitment Termination Date or (iii) the
date on which the principal amount of all outstanding Term Loans have been
declared or automatically have become due and payable (whether by acceleration
or otherwise).
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall be a plan having the meaning set forth in
Section 4001(a)(3) of ERISA, to which the Borrower has any liability.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
 

 
17

--------------------------------------------------------------------------------

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
 
“Notes” shall mean, collectively, the Revolving Credit Notes, the Term Notes and
the Swingline Note.
 
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, the Notices of Swingline Borrowing and the Notices of Term Loan
Borrowing.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).
 
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
 
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.4.
 
“Notice of Term Loan Borrowing” shall have the meaning as set forth in Section
2.5.
 
“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or SunTrust Robinson Humphrey, Inc. as the Lead Arranger pursuant to or
in connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender or Affiliate of any Lender, (c) all Treasury
Management Obligations between any Loan Party and any Lender or Affiliate of any
Lender, and (d) all purchasing cards, corporate credit cards or similar
extensions of credit between any Loan Party and any Lender or Affiliate of any
Lender, together with all renewals, extensions, modifications or refinancings of
any of the foregoing.
 
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 

 
18

--------------------------------------------------------------------------------

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
 
“Participant” shall have the meaning set forth in Section 10.4(d).
 
“Patriot Act” shall have the meaning set forth in Section 10.14.
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Acquisition” means any transaction consummated after the date hereof,
in which the Borrower or a Subsidiary acquires all or substantially all of the
assets or outstanding Capital Stock of any Person or any division or business
line of any Person, or merges or consolidates with any Person (with any such
acquisition being referred to as an “Acquired Business” and any such Person,
division or line of business being the “Target”), with respect to which either:
 
(1)           the Transaction Value of such transaction, when combined with the
Transaction Values of any prior transaction consummated during such Fiscal Year,
shall not exceed $5,000,000, provided, that, at the closing of any such
transaction, after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing; or
 

 
19

--------------------------------------------------------------------------------

 

(2)           the Transaction Value of such transaction, when combined with the
Transaction Values of any prior transactions consummated during such Fiscal
Year, shall exceed $5,000,000 and be less than $7,500,000, and the following
conditions shall be satisfied with respect to such transaction, as determined by
the Administrative Agent in its reasonable discretion:  (a) at the closing of
such transaction, after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, (b) such acquisition is not a “hostile”
acquisition and has been approved by the Board of Directors and/or shareholders
of the Borrower, the applicable Subsidiary and the Target, (c) the Target is not
subject to pending insolvency proceedings, nor has it expressed in writing its
intention to commence a voluntary case or other proceeding, to file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency or other similar law or to seek the appointment
of a custodian, trustee, receiver, liquidator or other similar official of it or
any substantial part of its property, or to consent to the institution of, or
fail to contest in a timely and appropriate manner, any insolvency proceeding or
petition; (d) at least 10 Business Days prior to the closing of the transaction,
the Borrower shall provide the Administrative Agent (which shall promptly
deliver a copy to the Lenders) pro forma financial statements of the Target for
the twelve month period to immediately follow the closing of the transaction,
reflecting that the Target is projected to have Consolidated Adjusted EBITDA
(assuming that Consolidated Adjusted EBITDA were to be determined for the Target
and its Subsidiaries rather than the Borrower and its Subsidiaries, and without
regard to adjustments for acquisition expenses) for such twelve month period in
an amount greater than $0 (after excluding permitted non-recurring or non-cash
charges), (e) at least 10 Business Days prior to the closing of such
transaction, the Borrower shall give written notice of such transaction to the
Administrative Agent (which shall promptly deliver a copy to the Lenders) (the
“Acquisition Notice”), which shall include either (i) the final acquisition
agreement or the then current draft of the acquisition agreement or (ii) a
reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation, the purchase price and method and
structure of payment), (f) the Borrower or a Subsidiary shall be the surviving
entity of any merger, (g) the Acquired Business shall be in a line of business
reasonably related to the then-current business of the Borrower and its
Subsidiaries or a line of business permitted by Section 5.3, (h) the Transaction
Value of all such transactions (taken together with any Permitted Acquisitions
permitted pursuant to the foregoing clause (1) of this definition) shall not
exceed $10,000,000 in any Fiscal Year of the Borrower, unless otherwise approved
by the Administrative Agent and the Required Lenders, (i) at the time it gives
the Acquisition Notice, the Borrower shall deliver to the Administrative Agent
financial statements for next succeeding two-year period prepared on a Pro Forma
Basis, which shall reflect to the Administrative Agent’s reasonable satisfaction
that the Borrower and its Subsidiaries will continue to be in compliance with
all of the financial covenants set forth in this Agreement, (j) the
Administrative Agent shall receive and approve all documents relating to the
acquisition and such additional documentation regarding the acquisition as it
shall reasonably require, including, without limitation, financial statements or
a financial review of such Target, as applicable, for its two most recent fiscal
years in form and substance reasonably acceptable to the Administrative Agent
and unaudited fiscal year-to-date statements for the two most recent interim
periods, provided, that if such financial statements, financial reviews or
unaudited fiscal year-to-date statements (as the case may be) are not available
for the Target’s most recent two fiscal years, then the Administrative Agent, in
its sole discretion, may permit and accept the delivery of such financial
statements, financial reviews or unaudited fiscal year-to-date statements (as
the case may be) comprised of a shorter time-frame and (k) at the time it gives
the Acquisition Notice, the Borrower shall deliver to the Administrative Agent
(which shall promptly deliver a copy to the Lenders) a certificate, executed by
a Responsible Officer of the Borrower, demonstrating in sufficient detail
compliance with the financial covenants contained in Article VI of this
Agreement on a Pro Forma Basis after giving effect to such acquisition and,
further, certifying that, after giving effect to the consummation of such
acquisition, the representations and warranties of the Borrower contained herein
will be true and correct in all material respects and as of the date of such
consummation, except to the extent such representations or warranties expressly
relate to an earlier date, and that the Borrower, as of the date of such
consummation, will be in compliance with all other terms and conditions
contained herein.
 

 
20

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” shall mean:
 
(i)          solely to the extent subordinated in priority to the security
interest granted by the Loan Parties to the Agent for the benefit of the Lenders
pursuant to the Collateral Documents, Liens imposed by law for taxes,
assessments and other governmental charges or levies not yet due or which are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves are being maintained in accordance
with GAAP;
 
(ii)         Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens of similar nature imposed by law or contract in the ordinary
course of business for amounts not more than 30 days past due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;
 
(iii)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(iv)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(v)        solely to the extent subordinated in priority to the security
interest granted by the Loan Parties to the Agent for the benefit of the Lenders
pursuant to the Collateral Documents, judgment and attachment liens not giving
rise to an Event of Default or Liens created by or existing from any litigation
or legal proceeding that are currently being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
 
(vi)       customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;
 
(vii)      easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole; and
 
(viii)     other Liens securing obligations in an aggregate amount not to exceed
$250,000 at any time;
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


 
21

--------------------------------------------------------------------------------

 

“Permitted Investments” shall mean:
 
(i)         direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
 
(ii)        commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;
 
(iii)       certificates of deposit, bankers’ acceptances, time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, demand deposits and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000 or any Lender;
 
(iv)       fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
 
(v)        mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“PGI” shall mean Premiere Global Services, Inc., a Georgia corporation.
 
“PGI UK” shall mean Premier Global Services (UK) Limited, a United Kingdom
company.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledged Property” shall mean all Pledged Shares and the certificates evidencing
the Pledged Shares, and all Dividends, Distributions, securities, cash,
instruments, interest payments and other property and proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Shares.
 
“Pledged Shares” shall mean all of the capital stock of the Subsidiaries owned
by the Loan Parties from time to time, including without limitation the capital
stock more particularly described in Schedule 1 to the Stock Pledge Agreement,
as amended and supplemented from time to time and all other shares of capital
stock which are pledged by the Loan Parties to the Administrative Agent as
Pledged Property under the Stock Pledge Agreement.  The Pledged Shares shall
expressly exclude the capital stock constituting more than sixty-five percent
(65%) of all issued and outstanding shares of all classes of capital stock or
other equity interests of any Subsidiary of any Loan Party which Subsidiary is
not a Domestic Subsidiary.
 

 
22

--------------------------------------------------------------------------------

 

“Pro Forma Basis” means, for purposes of calculating compliance with respect to
a proposed Permitted Acquisition, that such transaction shall be deemed to have
occurred as of the first day of the four Fiscal Quarter period ending as of the
most recent Fiscal Quarter end preceding the date of such transaction.  For
purposes of any such calculation in respect of any Permitted Acquisition, (a)
any Indebtedness incurred or assumed in connection with such transaction that is
not retired in connection with such transaction (i) shall be deemed to have been
incurred as of the first day of the applicable period and (ii) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, (b) income statement
items (whether positive or negative) and Capital Expenditures attributable to
the Person or property acquired shall be included beginning as of the first day
of the applicable period and (c) no adjustments for unrealized synergies shall
be included.
 
“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loans, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (ii) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loans and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.
 
“Purchase Agreement” shall mean that certain Securities and Asset Purchase
Agreement among PGI, Xpedite Systems Holdings (UK) Limited, Premier Conferencing
(Canada) Limited, Xpedite Systems, and the Borrower dated as of the Closing
Date, as amended or modified from time to time.
 
“Purchase Transaction” shall mean the transaction pursuant to which Borrower
shall acquire, among other things, the Xpedite Business through the acquisition
of Xpedite Systems from PGI, PGI UK from Xpedite Systems Holdings (UK) Limited,
and the Xpedite Related Assets from Premiere Conferencing (Canada) Limited
pursuant to the Purchase Agreement.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 

 
23

--------------------------------------------------------------------------------

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 66.66% of
the aggregate outstanding Revolving Commitments and Term Loans at such time or
if the Lenders have no Commitments outstanding, then Lenders holding more than
66.66% of the Revolving Credit Exposure and Term Loans, provided, however, that
to the extent that any Lender is a Defaulting Lender, such Defaulting Lender and
all of its Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Lenders.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to and binding upon such Person or any of its property or
to which such Person or any of its property is subject.
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.
 
“Restricted Payment” shall have the meaning set forth in Section 7.5.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.
 
“Revolving Commitment Termination Date” shall mean the earliest of (i) October
21, 2014, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
 

 
24

--------------------------------------------------------------------------------

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
 
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, and in the principal amount of any increase in such
Lender’s Revolving Loan Commitment pursuant to Section 2.23in substantially the
form of Exhibit A.
 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan, a Eurodollar Loan or a LIBOR Index Rate Loan.
 
“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.
 
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.
 
“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.
 
“Security Agreement” shall mean the Security Agreement, dated as of the date
hereof, made by the Loan Parties in favor of the Administrative Agent for the
benefit of the Lenders.
 
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person (including the fair
value of any intangible good will of such Person) is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person
(including the present fair saleable value of any intangible good will of such
Person) is not less than the amount that will be required to pay the probable
liability of such Person on its debts and liabilities, including subordinated
and contingent liabilities as they become absolute and matured; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in a business or transaction, and is
not committed to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.
 

 
25

--------------------------------------------------------------------------------

 

“Stockholder Rights Agreement” shall mean that certain Stockholder Rights
Agreement, dated as of August 25, 2009, by and between the Borrower and American
Stock Transfer and Trust Company, LLC, as rights agent, as amended or modified
from time to time.
 
“Stock Pledge Agreement” shall mean the Stock Pledge Agreement, dated as of the
date hereof, made by certain of the Loan Parties in favor of the Administrative
Agent for the benefit of the Lenders.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.
 
“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit E, made by
certain Subsidiaries of the Borrower in favor of the Administrative Agent for
the benefit of the Lenders.
 
“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement, the Security Agreement and the Stock
Pledge Agreement.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.
 
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in pursuant to Section
2.4, which shall equal such Lender’s Pro Rata Share of all outstanding Swingline
Loans.
 
“Swingline Lender” shall mean SunTrust Bank.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 
“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit C.
 
“Swingline Rate” shall mean the Base Rate plus the Applicable Margin.

 
26

--------------------------------------------------------------------------------

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Target” shall have the meaning provided in the definition of the term Permitted
Acquisition.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Loan” shall have the meaning set forth in Section 2.5.
 
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans to the Borrower in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II, as such schedule may be amended pursuant to Section 2.23, or in the
case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Term Loan Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.
 
“Term Note” shall mean a promissory note of the Borrower payable to the order of
a requesting Lender in the principal amount of such Lender’s Term Loan
Commitment on the Closing Date, and in the principal amount of any increase in
such Lender’s Term Loan Commitment pursuant to Section 2.23, in substantially
the form of Exhibit B.
 
“Transaction Value” shall mean the total consideration paid in connection with
any Permitted Acquisition (including any Indebtedness of the Acquired Business
that is assumed by the Borrower or any Subsidiary following such acquisition and
any amounts actually paid or reasonably estimated at closing to be paid pursuant
to any post-closing payment adjustments, earn-outs or non-compete payments, but
excluding transaction costs in an amount not to exceed 25% of the Transaction
Value with respect to any such Permitted Acquisition).
 
“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, automated clearing house, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services.
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBOR Index Rate or the
Base Rate.

 
27

--------------------------------------------------------------------------------

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Working Capital Adjustment” shall mean the working capital adjustment in
respect of the actual working capital of the Xpedite Business payable pursuant
to Section 2.03 of the Purchase Agreement.
 
“Xpedite Acquired Companies” shall mean Xpedite Systems, its Subsidiaries, and
PGI UK.
 
“Xpedite Business” shall mean the provision of certain services under the “Send”
and “Notify” solution sets through the Xpedite Acquired Companies and the
Xpedite Related Assets.
 
 
“Xpedite Related Assets” shall mean the contracts with the customers of the
Xpedite Business identified on Section 1.1 of the Disclosure Schedules to the
Purchase Agreement and any related accounts receivable.
 
“Xpedite Systems” shall mean Xpedite Systems, LLC, a Delaware limited liability
company.
 
Section 1.2.          Classifications of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g. a
“Revolving Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan”, a “LIBOR
Index Rate Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving
Eurodollar Loan”).  Borrowings also may be classified and referred to by Class
(e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing or a “LIBOR
Index Rate Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing” or a “Revolving LIBOR Index Rate Borrowing”).
 
Section 1.3.          Accounting Terms and Determination.  Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1(a); provided, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.

 
28

--------------------------------------------------------------------------------

 

Section 1.4.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1.          General Description of Facilities.  Subject to and upon
the terms and conditions herein set forth, (i) the Lenders hereby establish in
favor of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing
Bank agrees to issue Letters of Credit in accordance with Section 2.22, (iii)
the Swingline Lender agrees to make Swingline Loans in accordance with Section
2.4, and (iv) each Lender agrees to purchase a participation interest in the
Letters of Credit and the Swingline Loans pursuant to the terms and conditions
hereof; provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment Amount from time to time in
effect; and (v) each Lender severally agrees to make a Term Loan to the Borrower
in a principal amount equal to such Lender’s Term Loan Commitment on the Closing
Date.
 
Section 2.2.          Revolving Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the aggregate Revolving
Credit Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount.  During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default.

 
29

--------------------------------------------------------------------------------

 

Section 2.3.          Procedure for Revolving Borrowings.  The Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Revolving Borrowing substantially in the form of
Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. one (1)
Business Day prior to the requested date of each Base Rate Borrowing or LIBOR
Index Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior
to the requested date of each Eurodollar Borrowing.  Each Notice of Revolving
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the Type of such Revolving Loan comprising such Borrowing
and (iv) in the case of a Eurodollar Borrowing, the duration of the initial
Interest Period applicable thereto (subject to the provisions of the definition
of Interest Period).  Each Revolving Borrowing shall consist entirely of Base
Rate Loans, Eurodollar Loans or LIBOR Index Rate Loans, as the Borrower may
request.  The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $100,000 or a larger multiple of $100,000, and the aggregate
principal amount of each LIBOR Index Rate Borrowing or Base Rate Borrowing shall
not be less than $100,000 or a larger multiple of $100,000; provided, that Base
Rate Loans made pursuant to Section 2.22(d) may be made in lesser amounts as
provided therein.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed four.  Promptly following the receipt of a Notice
of Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.
 
Section 2.4.          Swingline Commitment.
 
(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.
 
(b)           The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited.  The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing.  Each Swingline Loan shall accrue interest at the Swingline
Rate and shall have an Interest Period (subject to the definition thereof) as
agreed between the Borrower and the Swingline Lender.  The aggregate principal
amount of each Swingline Loan shall be not less than $100,000 or a larger
multiple of $50,000, or such other minimum amounts agreed to by the Swingline
Lender and the Borrower.  The Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in immediately available
funds at the account specified by the Borrower in the applicable Notice of
Swingline Borrowing not later than 1:00 p.m. on the requested date of such
Swingline Loan.

 
30

--------------------------------------------------------------------------------

 

(c)           The Swingline Lender, at any time and from time to time in its
sole discretion, may, but in no event no less frequently than once each calendar
week shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan.  Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
which will be used solely for the repayment of such Swingline Loan.
 
(d)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred.  On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.  If such Swingline Loan bears interest at a
rate other than the Base Rate, such Swingline Loan shall automatically become a
Base Rate Loan on the effective date of any such participation and interest
shall become payable on demand.
 
(e)           Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter.  Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

 
31

--------------------------------------------------------------------------------

 

Section 2.5.          Term Loan Commitments.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each, a
“Term Loan”) to the Borrower on the Closing Date or if such Lender is joining
this Agreement as an Additional Lender and is establishing its initial Term Loan
Commitment pursuant to Section 2.23 (or an existing Lender is increasing its
Term Loan Commitment pursuant to Section 2.23), on the effective date of any
supplement or joinder described in Section 2.23, in a principal amount equal to
(a) with respect to the Term Loans to be made on the Closing Date, the Term Loan
Commitment of such Lender as of the Closing Date, and (b) with respect to any
Term Loans made by such Lender after the Closing Date pursuant to Section 2.23,
the amount by which such Lender agreed to increase (or establish, in the case of
an Additional Lender) its Term Loan Commitment; provided, that if for any reason
the full amount of such Lender’s Term Loan Commitment is not fully drawn on the
Closing Date, or on the effective date of any increase pursuant to Section 2.23,
as the case may be, the undrawn portion thereof at such time shall automatically
be cancelled.  The Term Loans may be, from time to time, Base Rate Loans,
Eurodollar Loans, LIBOR Index Rate Loans or a combination thereof; provided,
that on the Closing Date all Term Loans shall be LIBOR Index Rate Loans.  The
execution and delivery of this Agreement by the Borrower and the satisfaction of
all conditions precedent pursuant to Section 3.1 shall be deemed to constitute
the Borrower’s request to borrow the Term Loans on the Closing Date, and the
execution and delivery of a supplement or joinder described in Section 2.23 by
the Borrower and the satisfaction of all conditions precedent pursuant to
Section 3.2 shall be deemed to constitute the Borrower’s request to borrow the
additional Term Loans on the effective date of any such supplement or joinder,
provided, that the Administrative Agent may, in its sole discretion, condition
any request by Borrower to borrow the Term Loans (whether on the Closing Date
or, if applicable, thereafter), upon the Borrower giving the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of
each Term Loan Borrowing substantially in the form of Exhibit 2.5 (a “Notice of
Term Loan Borrowing”) (x) prior to 11:00 a.m. one (1) Business Day prior to the
requested date of each Base Rate Borrowing or LIBOR Index Rate Borrowing and (y)
prior to 11:00 a.m. three (3) Business Days prior to the requested date of each
Eurodollar Borrowing.  Each Notice of Term Loan Borrowing shall be irrevocable
and shall specify: (i) the aggregate principal amount of such Borrowing, (ii)
the date of such Borrowing (which shall be a Business Day), (iii) the Type of
such Term Loan comprising such Borrowing and (iv) in the case of a Eurodollar
Borrowing, the duration of the initial Interest Period applicable thereto
(subject to the provisions of the definition of Interest Period), provided, that
on the Closing Date all Term Loans shall be LIBOR Index Rate Loans.
 
Section 2.6.          Funding of Borrowings.
 
(a)           Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 1:00 p.m. to the Administrative Agent at the Payment Office, provided,
that the Swingline Loans will be made as set forth in Section 2.4.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.

 
32

--------------------------------------------------------------------------------

 

(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to 11:00 a.m. on the date of a Borrowing in which such Lender is to
participate that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date, and the Administrative Agent, in reliance on such assumption, may make
available to the Borrower on such date a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Rate until the second Business Day
after such demand and thereafter at the Base Rate.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall, within 1 Business Day, pay such corresponding amount to the
Administrative Agent together with interest at the rate specified for such
Borrowing.  Nothing in this subsection shall be deemed to relieve any Lender
from its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.
 
(c)           All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares.  No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
 
Section 2.7.          Interest Elections.
 
(a)           Each Borrowing initially shall be of the Type specified in the
applicable Notice of Revolving Borrowing, and in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Notice of
Revolving Borrowing.  Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, and in the case
of a Eurodollar Borrowing, may elect Interest Periods therefore, all as provided
in this Section 2.7.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall NOT apply to Swingline Borrowings, which
may not be converted or continued.
 
(b)           To make an election pursuant to this Section 2.7, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.7 attached hereto (a “Notice of Conversion/Continuation”) that is to
be converted or continued, as the case may be, (x) prior to 10:00 a.m. (Atlanta,
Georgia time) one (1) Business Day prior to the requested date of a conversion
into a Base Rate Borrowing or a LIBOR Index Rate Borrowing and (y) prior to
11:00 a.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing.  Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing, a Eurodollar
Borrowing or a LIBOR Index Rate Borrowing; and (iv) if the resulting Borrowing
is to be a Eurodollar Borrowing, the Interest Period applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of “Interest Period”. If any such Notice of Conversion/Continuation
requests a Eurodollar Borrowing but does not specify an Interest Period, the
Borrower shall be deemed to have selected an Interest Period of one month.  The
principal amount of any resulting Borrowing shall satisfy the minimum borrowing
amount for Eurodollar Borrowings, Base Rate Borrowings and LIBOR Index Rate
Borrowings set forth in Section 2.3.

 
33

--------------------------------------------------------------------------------

 

(c)           If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing or LIBOR Index Rate Borrowing, the Borrower shall have
failed to deliver a Notice of Conversion/ Continuation, then, unless such
Borrowing is repaid as provided herein, the Borrower shall be deemed to have
elected to convert such Borrowing to a Base Rate Borrowing.  No Borrowing may be
converted into, or continued as, a Eurodollar Borrowing or a LIBOR Index Rate
Borrowing if a Default or an Event of Default exists, unless the Administrative
Agent and each of the Lenders shall have otherwise consented in writing.   No
conversion of any Eurodollar Loans or LIBOR Index Rate Loans shall be permitted
except on the last day of the Interest Period in respect thereof.
 
(d)           Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
Section 2.8.          Optional Reduction and Termination of Commitments.
 
(a)           Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.  The Term Loan Commitments as of the Closing Date shall
terminate on the Closing Date, and any additional Term Loan Commitments pursuant
to Section 2.23 shall terminate upon the effectiveness of any supplement or
joinder executed pursuant thereto, in each case upon the making of such Term
Loans pursuant to Section 2.5.
 
(b)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender, (ii)
any partial reduction pursuant to this Section 2.8 shall be in an amount of at
least $100,000 and any larger multiple of $100,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all
Lenders.  Any such reduction in the Aggregate Revolving Commitment Amount below
the sum of the principal amount of the Swingline Commitment and the LC
Commitment shall result in a proportionate reduction (rounded to the next lowest
integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment.

 
34

--------------------------------------------------------------------------------

 

(c)           The Borrower may terminate (on a non-ratable basis) the unused
amount of the Revolving Commitment of a Defaulting Lender upon not less than
five (5) Business Days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.26 will apply to all amounts thereafter paid by the Borrower for the
account of any such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank or any Lender may have
against such Defaulting Lender.
 
Section 2.9.          Repayment of Loans.
 
(a)           The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date, provided, however, that, at Borrower’s
election, any outstanding Letters of Credit may be Cash Collateralized for so
long as any LC Exposure related to or arising from any such Letters of Credit is
outstanding, by the Borrower depositing in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to 105% of any such LC
Exposure as of such date plus any accrued and unpaid fees thereon.  Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement with respect
to any LC Exposure related to or arising from any such Letters of Credit, which
shall otherwise survive the repayment of the Loans.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest
and profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents.
 
(b)           The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and (ii)
the Revolving Commitment Termination Date.
 
(c)           In addition to any amounts due from the Borrower pursuant to
Section 2.23(f) of this Agreement, the Borrower unconditionally promises to pay
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of the Term Loan of such Lender in installments payable on the
dates set forth below, with each such installment being in the aggregate
principal amount for all Lenders set forth opposite such date below (and on such
other date(s) and in such other amounts as may be required from time to time
pursuant to this Agreement):

 
35

--------------------------------------------------------------------------------

 
 
Installment Date
 
Aggregate Principal Amount
         
January 31, 2011
  $ 4,125,000.00  
April 30, 2011
  $ 4,125,000.00  
July 31, 2011
  $ 4,125,000.00  
October 31, 2011
  $ 4,125,000.00  
January 31, 2012
  $ 4,125,000.00  
April 30, 2012
  $ 4,125,000.00  
July 31, 2012
  $ 4,125,000.00  
October 31, 2012
  $ 4,125,000.00  
January 31, 2013
  $ 4,125,000.00  
April 30, 2013
  $ 4,125,000.00  
July 31, 2013
  $ 4,125,000.00  
October 31, 2013
  $ 4,125,000.00  
January 31, 2014
  $ 4,125,000.00  
April 30, 2014
  $ 4,125,000.00  
July 31, 2014
  $ 4,125,000.00  
October 21, 2014
  $ 48,125,000.00  

 
provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loans (specifically including any Additional
Commitment Amount comprised of an increase to the Term Loan Commitment pursuant
to Section 2.23 of this Agreement) shall be due and payable on the Maturity
Date.
 
Section 2.10.        Evidence of Indebtedness.
 
(a)           Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement.  The Administrative Agent shall
maintain appropriate records in which shall be recorded (i) the Revolving
Commitment and Term Loan Commitment of each Lender, (ii) the amount of each Loan
made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.7, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.7, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof.  The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
 
(b)           This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement.  However, at
the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

 
36

--------------------------------------------------------------------------------

 

Section 2.11.        Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing or any LIBOR Index
Rate Borrowing, 11:00 a.m. not less than three (3) Business Days prior to any
such prepayment, (ii) in the case of any prepayment of any Base Rate Borrowing,
not less than one Business Day prior to the date of such prepayment, and (iii)
in the case of Swingline Borrowings, prior to 11:00 a.m. on the date of such
prepayment.  Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment.  If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.13(d); provided,
that if a Eurodollar Borrowing or a LIBOR Index Rate Borrowing is prepaid on a
date other than the last day of an Interest Period applicable thereto, the
Borrower shall also pay all amounts required pursuant to Section 2.19.  Each
partial prepayment of any Loan (other than a Swingline Loan) shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.2 or, in the case of a
Swingline Loan, pursuant to Section 2.4.  Each prepayment of a Borrowing shall
be applied ratably to the Loans comprising such Borrowing, and in the case of a
prepayment of a Term Loan Borrowing, to principal installments in inverse order
of maturity, provided, that any such prepayment of a Borrowing made within the
15 day period immediately prior to any scheduled principal installment payment
date shall be applied first to the principal and interest payable on such
payment date, and then to the remaining principal installments in the inverse
order of their maturity, provided further, that no such voluntary prepayment of
principal shall modify, alter, waive, suspend, delay or otherwise effect
Borrower’s obligation to make mandatory prepayments based upon annual Excess
Cash Flow, as more specifically described in Section 2.12(c) of this Agreement.
 
Section 2.12.        Mandatory Prepayments.
 
(a)           Within 5 Business Days after receipt by the Borrower or any of its
Subsidiaries of cash proceeds of any sale or disposition by the Borrower or such
Subsidiary of any of its assets, or cash proceeds from any casualty insurance
policies or eminent domain, condemnation or similar proceedings, other than
proceeds from sales of inventory in the ordinary course of business, the
Borrower shall prepay the Obligations in an amount by which such cash proceeds,
net of (i) sales taxes payable by Borrower or such Subsidiary, income or gains
taxes payable by Borrower or such Subsidiary as a result of any gain recognized
in connection therewith, and commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by Borrower or such Subsidiary in connection therewith (in each
case, paid to non-Affiliates), (ii) reasonable reserves with respect to
post-closing adjustments, indemnities and contingent obligations and (iii)
amounts paid in respect of any Indebtedness secured by a Lien on such assets,
exceed $250,000 in any Fiscal Year, except to the extent that such proceeds from
casualty insurance policies, eminent domain, condemnation or similar proceeds
are reinvested in the business of the Loan Parties within 180 days following
receipt thereof, and until reinvested are held in controlled accounts subject to
control account agreements.  Any such prepayment shall be applied in accordance
with Section 2.12(d).

 
37

--------------------------------------------------------------------------------

 

(b)           If the Borrower or any of its Subsidiaries issues any Indebtedness
or equity securities (other than Indebtedness permitted under Section 7.1, and
other than equity securities issued by a Subsidiary of the Borrower to the
Borrower or another Subsidiary or by the Borrower to a director, officer or
employee) then no later than the Business Day following the date of receipt of
the cash proceeds thereof, net of underwriting discounts and commissions and
other reasonable costs paid to non-Affiliates in connection therewith, Borrower
shall prepay the Obligations in an amount equal to (i) one hundred percent
(100%) of such cash proceeds resulting from any issuance of any such
Indebtedness and (ii) fifty percent (50%) of such cash proceeds resulting from
any issuance of any such equity securities.  Any such prepayment shall be
applied in accordance with Section 2.12(d).
 
(c)           Within 30 days of the date on which the financial statements are
delivered in accordance with Section 5.1(a) (commencing with the Fiscal Year
ending July 31, 2011), the Borrower shall prepay the Obligations in an amount
equal to (i) 50% of Excess Cash Flow if Borrower’s Leverage Ratio is greater
than or equal to 2.00 to 1.00, and (ii) 25% of Excess Cash Flow if Borrower’s
Leverage Ratio is greater than 1.50 to 1.00, provided, that, for purposes of
clarification, no such prepayment shall be required if Borrower’s Leverage Ratio
is less than or equal to 1.50 to 1.00.  Calculations relating to determination
of Borrower’s Leverage Ratio and the amount of payments of Excess Cash Flow
shall be made as of the end of each Fiscal Year based upon the applicable
financial statements delivered by Borrower pursuant to Section 5.1(a).
 
(d)           Any prepayments made by the Borrower pursuant to Sections 2.12(a)
through (c) above shall be applied as follows: first, to Administrative Agent’s
fees and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable reasonable and documented out of pocket
expenses of the Lenders and all reasonable and documented out of pocket fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such reasonable and documented out of pocket
fees and expenses; third, to interest and fees then due and payable hereunder,
pro rata to the Lenders based on their respective pro rata shares of such
interest and fees; fourth, to the principal balance of the Term Loans, until the
same shall have been paid in full, pro rata to the Lenders based on their Pro
Rata Shares of the Term Loans, and applied to installments of the Term Loans in
inverse order of maturity; provided, that any such prepayment of a Borrowing
made within the 15 day period immediately prior to any scheduled principal
installment payment date shall be applied first to the principal and interest
payable on such payment date, and then to the remaining principal installments
in the inverse order of their maturity, fifth, to the principal balance of the
Swing Line Loans, until the same shall have been paid in full, to the Swingline
Lender; sixth, to the principal balance of the Revolving Loans, until the same
shall have been paid in full, pro rata to the Lenders based on their respective
Revolving Commitments and seventh, to Cash Collateralize the Letters of Credit
in accordance with Section 2.22(g) in an amount in cash equal to 105% of the LC
Exposure as of such date plus any accrued and unpaid fees thereon.  The
Revolving Commitments of the Lenders shall not be permanently reduced by the
amount of any prepayments made pursuant to clauses fifth through seventh above,
unless an Event of Default has occurred and is continuing and the Required
Revolving Lenders so request.

 
38

--------------------------------------------------------------------------------

 

(e)           If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.8 or otherwise, the Borrower shall immediately repay Revolving Loans
and Swingline Loans in an amount equal to such excess, together with all accrued
and unpaid interest on such excess amount and any amounts due under Section
2.19.  Each prepayment shall be applied first to Swingline Loans to the full
extent thereof, second to the Base Rate Loans to the full extent thereof, third
to LIBOR Index Rate Loans to the full extent thereof and finally to Eurodollar
Loans to the full extent thereof.  If after giving effect to prepayment of all
Swingline Loans and Revolving Loans, the Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitment Amount, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to such excess plus any accrued and unpaid fees thereon to
be held as collateral for the LC Exposure.  Such account shall be administered
in accordance with Section 2.22(g) hereof.
 
Section 2.13.        Interest on Loans.
 
(a)           The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time, on each Eurodollar Loan at the Adjusted LIBO
Rate for the applicable Interest Period in effect for such Loan and on each
LIBOR Index Rate Loan at the LIBOR Index Rate for the applicable Interest Period
in effect for such Loan, plus, in each case, the Applicable Margin in effect
from time to time.
 
(b)           The Borrower shall pay interest on each Swingline Loan at the
Swingline Rate in effect from time to time.
 
(c)           Notwithstanding clause (a) above, while an Event of Default
exists, at the option of the Required Lenders, and after acceleration, the
Borrower shall pay interest (“Default Interest”) with respect to (i) all
Eurodollar Loans and all LIBOR Index Rate Loans at the Adjusted LIBOR Rate and
at the LIBOR Index Rate (as applicable), plus, in each case, the Applicable
Margin (which, notwithstanding anything to contrary in this Agreement, while an
Event of Default exists, shall be at Level V as set forth in Schedule I), plus
an additional 2% per annum, until the last day of the applicable Interest Period
and (ii) all Base Rate Loans and all other Obligations hereunder (other than
Loans), at the Base Rate, plus the Applicable Margin (which, notwithstanding
anything to contrary in this Agreement, while an Event of Default exists, shall
be at Level V as set forth in Schedule I), plus an additional 2% per annum,
until the last day of the applicable Interest Period.

 
39

--------------------------------------------------------------------------------

 

(d)           Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each July, October, January and April
and on the Revolving Commitment Termination Date or the Maturity Date, as the
case may be.  Interest on all outstanding Eurodollar Loans and LIBOR Index Rate
Loans shall be payable on the last day of each Interest Period applicable
thereto, and, in the case of any Eurodollar Loans having an Interest Period in
excess of three months or 90 days, respectively, on each day which occurs every
three months or 90 days, as the case may be, after the initial date of such
Interest Period, and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be.  Interest on each Swingline Loan shall be
payable on the maturity date of such Loan, which shall be the last day of the
Interest Period applicable thereto, and on the Revolving Commitment Termination
Date.  Interest on any Loan which is converted into a Loan of another Type or
which is repaid or prepaid shall be payable on the date of such conversion or on
the date of any such repayment or prepayment (on the amount repaid or prepaid)
thereof.  All Default Interest shall be payable on demand.
 
(e)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder in accordance with the terms hereof and shall
promptly notify the Borrower and the Lenders of such rate in writing (or by
telephone, promptly confirmed in writing).  Any such determination shall be
conclusive and binding for all purposes, absent manifest error.
 
Section 2.14.        Fees.
 
(a)           The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times more specifically set forth in the
Fee Letter.
 
(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I) on the
daily amount of the unused Revolving Commitment of such Lender during the
Availability Period.  For purposes of computing commitment fees with respect to
the Revolving Commitments, the Revolving Commitment of each Lender shall be
deemed used to the extent of the outstanding Revolving Loans and LC Exposure,
but not Swingline Exposure, of such Lender.
 
(c)           The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for LIBOR Index Rate Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date), provided, that,
notwithstanding the foregoing, the minimum amount of any such letter of credit
fee shall be $1,000 and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.25% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Notwithstanding the foregoing, if the Required Lenders elect to
increase the interest rate on the Loans to the Default Interest pursuant to
Section 2.13(c), the rate per annum used to calculate the letter of credit fee
pursuant to clause (i) above shall automatically be increased to Level V as set
forth in Schedule I, plus an additional 2% per annum until the last day of the
applicable Interest Period.

 
40

--------------------------------------------------------------------------------

 

(d)           Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each July, October, January and April,
commencing on January 31, 2011, and on the Revolving Commitment Termination Date
(and if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided further, that any such fees accruing after the Revolving
Commitment Termination Date shall be payable on demand.
 
(e)           Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Sections 2.14(b)
and (c) (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), or any amendment fees hereafter offered to any
Lender, and the pro rata payment provisions of Section 2.21 will automatically
be deemed adjusted to reflect the provisions of this Section.
 
Section 2.15.        Computation of Interest and Fees.  All computations of
interest and fees hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable (to the
extent computed on the basis of days elapsed).  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.
 
Section 2.16.        Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any Eurodollar Borrowing or LIBOR Index
Rate Borrowing,
 
(i)            the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
 
(ii)           the Administrative Agent shall have received notice from the
Required Lenders that either the Adjusted LIBO Rate or the LIBOR Index Rate does
not adequately and fairly reflect the cost to such Lenders (or Lender, as the
case may be) of making, funding or maintaining their (or its, as the case may
be) Eurodollar Loans or LIBOR Index Rate Loans (as the case may be) for such
Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or LIBOR Index Rate Revolving Loans or to continue or convert outstanding
Loans as or into Eurodollar Loans or LIBOR Index Rate Loans shall be suspended
and (ii) all such affected Loans shall be converted into Base Rate Loans on the
last day of the then current Interest Period applicable thereto unless the
Borrower prepays such Loans in accordance with this Agreement.  Unless the
Borrower notifies the Administrative Agent at least one Business Day before the
date of any Eurodollar Revolving Borrowing or LIBOR Index Rate Loan for which a
Notice of Revolving Borrowing or Notice of Conversion/Continuation has
previously been given that it elects not to borrow on such date, then such
Revolving Borrowing shall be made as a Base Rate Borrowing.

 
41

--------------------------------------------------------------------------------

 

Section 2.17.        Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan or any
LIBOR Index Rate Loan and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall promptly give notice thereof to the Borrower and
the other Lenders, whereupon until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Revolving Loans or LIBOR
Index Rate Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans or LIBOR Index Rate Loans, shall be suspended.  In the case of
the making of a Eurodollar Revolving Borrowing or a LIBOR Index Rate Borrowing,
such Lender’s Revolving Loan shall be made as a Base Rate Loan as part of the
same Revolving Borrowing for the same Interest Period and if the affected
Eurodollar Loan or LIBOR Index Rate Borrowing is then outstanding, such Loan
shall be converted to a Base Rate Loan either (i) on the last day of the then
current Interest Period applicable to such Eurodollar Loan or such LIBOR Index
Rate Loan if such Lender may lawfully continue to maintain such Loan to such
date or (ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan or such LIBOR Index Rate Loan (as the
case may be) to such date.  Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
 
Section 2.18.        Increased Costs.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate or the LIBOR Index Rate hereunder against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate or the LIBOR Index Rate)
or the Issuing Bank; or
 
(ii)          impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement, any Eurodollar
Loans or any LIBOR Index Rate Loans made by such Lender or any Letter of Credit
or any participation therein;
 
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or a
LIBOR Index Rate Loan or to increase the cost to such Lender or the Issuing Bank
of participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand by such Lender on the Borrower (with a copy
of such notice and demand to the Administrative Agent), to the Administrative
Agent for the account of such Lender, within five (5) Business Days after the
date of such notice and demand, additional amount or amounts sufficient to
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 
42

--------------------------------------------------------------------------------

 

(b)           If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy), then, from time to time, within five (5) Business Days after receipt
by the Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s parent corporation for any such reduction suffered.
 
(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.18 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.  The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within five (5) Business Days
after receipt thereof.
 
(d)           Notwithstanding the foregoing, the Borrower shall not be obligated
to pay any amounts to any Lender or the Issuing Bank under this Section 2.18 to
the extent that any such amounts arose more than 6 months prior to the date that
the Borrower received the certificate contemplated in Section 2.18(c).
 
Section 2.19.        Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event.  In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefore (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan.  A certificate as to any additional amount payable under this
Section 2.19 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

 
43

--------------------------------------------------------------------------------

 

Section 2.20.        Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.20) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within five (5) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.20) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower, along with a copy of the written notice issued by a Governmental
Authority of demand or request for payment, by a Lender or the Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.  If the Borrower
determines in good faith that a reasonable basis exists for contesting any Taxes
for which indemnification has been demanded hereunder, the relevant Lender shall
cooperate with the Borrower in challenging such Taxes at the Borrower’s expense
if so requested by the Borrower in writing.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 
44

--------------------------------------------------------------------------------

 

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced
rate.  Without limiting the generality of the foregoing, each Foreign Lender
agrees that it will deliver to the Administrative Agent and the Borrower (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation).  In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender.  Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).
 
(f)            If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower, or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only the extent of
indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out of pocket expenses of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that Borrower upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender if the Administrative Agent or such Lender
is required to repay such refund to such Governmental Authority.  This
subsection (f) shall not be construed to (i) require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems, in its sole discretion, to be confidential) to the
Borrower or any Person or (ii) impose an obligation on the Administrative Agent
or any Lender to seek a refund of any Indemnified Taxes or Other Taxes for which
it has been indemnified by the Borrower, or with respect to which the Borrower
has paid additional amounts pursuant to this Section, unless otherwise requested
by the Borrower in writing pursuant to Section 2.20(c).

 
45

--------------------------------------------------------------------------------

 

Section 2.21.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.18, 2.19 or 2.20, or
otherwise) prior to 12:00 noon, Atlanta, Georgia time, on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of Indemnified or Other Taxes.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.18, 2.19 and
2.20 and 10.3 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension.  All payments
hereunder shall be made in Dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s reasonable and documented out of
pocket fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all reasonable and documented out of pocket fees,
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; fourth, to the payment of principal of the
Loans, unreimbursed LC Disbursements, Hedging Obligations and Treasury
Management Obligations then due, and to Cash Collateralize the Letters of Credit
in accordance with Section 2.22(g) in an amount in cash equal to 105% of the LC
Exposure as of such date plus any accrued and unpaid fees thereon, in each case,
ratably among the parties entitled thereto in accordance with the amounts of
principal, unreimbursed LC Disbursements, Hedging Obligations and Treasury
Management Obligations then due to such parties and the LC Exposure of such
parties.

 
46

--------------------------------------------------------------------------------

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure, Term Loans and accrued
interest and fees thereon than the proportion received by any other Lender with
respect to its Revolving Credit Exposure or Term Loans, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure and Term Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Credit Exposure and Term
Loans; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Exposure and Term Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due.  In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 
47

--------------------------------------------------------------------------------

 

Section 2.22.        Letters of Credit.
 
(a)           During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.22(d), agrees to
issue, at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that (i)
each Letter of Credit shall expire not later than the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension); (ii) each Letter
of Credit shall be in a stated amount of at least $10,000, or such lesser amount
as may be agreed to in writing by the Issuing Bank; and (iii) the Borrower may
not request any Letter of Credit, if, after giving effect to such issuance (A)
the aggregate LC Exposure would exceed the LC Commitment or (B) the aggregate
Revolving Credit Exposure of all Lenders would exceed the Aggregate Revolving
Commitment Amount. Each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Lender’s Pro Rata Share
(but only to the extent of each such Lender’s Revolving Commitment) of the
aggregate amount available to be drawn under such Letter of Credit on the date
of issuance with respect to all other Letters of Credit.  Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Lender by an amount equal to the amount of such participation.
 
(b)           To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
 
(c)           At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof.  Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.22(a) or (2) that
one or more conditions specified in Article III are not then satisfied, then,
subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.

 
48

--------------------------------------------------------------------------------

 

(d)           The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof.  The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders (but only to the extent
of each such Lender’s Revolving Commitment) with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders (to the extent of each such Lender’s Revolving
Commitment) make a Base Rate Borrowing on the date on which such drawing is
honored in an exact amount due to the Issuing Bank; provided, that for purposes
solely of such Borrowing, the conditions precedent set forth in Section 3.2
hereof shall not be applicable.  The Administrative Agent shall notify the
Lenders of such Borrowing in accordance with Section 2.3, and each Lender shall
(but only to the extent of each such Lender’s Revolving Commitment) make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.6.  The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
 
(e)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank and only to the extent of each such Lender’s Revolving Commitment)
shall be obligated to fund the participation that such Lender purchased pursuant
to subsection (a) in an amount equal to its Pro Rata Share of such LC
Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Except as is otherwise set forth in this Section 2.22, each Lender’s
obligation to fund its participation shall be absolute and unconditional and
shall not be affected by any circumstance, including without limitation (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender or any
other Person may have against the Issuing Bank or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or any of its
Subsidiaries, (iv) any breach of this Agreement by the Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.  On the date that such participation is required to be
funded, each applicable Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank.  Whenever, at any time after the Issuing Bank has
received from any such applicable Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such applicable Lender its Pro Rata
Share of such payment; provided, that if such payment is required to be returned
for any reason to the Borrower or to a trustee, receiver, liquidator, custodian
or similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

 
49

--------------------------------------------------------------------------------

 

(f)            To the extent that any applicable Lender shall fail to pay any
amount required to be paid pursuant to paragraphs (d) or (e) of this Section on
the due date therefor, such Lender shall pay interest to the Issuing Bank
(through the Administrative Agent) on such amount from such due date to the date
such payment is made at a rate per annum equal to the Federal Funds Rate;
provided, that if such Lender shall fail to make such payment to the Issuing
Bank within three (3) Business Days of such due date, then, retroactively to the
due date, such Lender shall be obligated to pay interest on such amount at the
rate set forth in Section 2.13(d).
 
(g)           If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to 105% of the LC Exposure
as of such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such Cash Collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in clause (g) or (h) of Section 8.1.  Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this
paragraph.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest and profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan
Documents.  If the Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not so applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
 
(h)           Upon the request of any Lender, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
then outstanding. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
 
(i)            The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
 
(i)                Any lack of validity or enforceability of any Letter of
Credit or this Agreement;
 

 
50

--------------------------------------------------------------------------------

 

(ii)               The existence of any claim, set-off, defense or other right
which the Borrower or any Subsidiary or Affiliate of the Borrower may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;
 
(iii)              Any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(iv)              Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
 
(v)               Any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.22, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder; or
 
(vi)              The existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 
51

--------------------------------------------------------------------------------

 

(j)            Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws, (i)
each standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.
 
Section 2.23.        Increase of Commitments; Additional Lenders.
 
(a)           So long as no Event of Default has occurred and is continuing,
from time to time on or after the first anniversary of the Closing Date,
Borrower may, upon at least 30 days’ written notice to the Administrative Agent
(who shall promptly provide a copy of such notice to each Lender), propose to
increase the Aggregate Revolving Commitments and/or the Aggregate Term Loan
Commitments by an amount not to exceed $25,000,000 in the aggregate during the
term of this Agreement (the amount of any such increase, the “Additional
Commitment Amount”), provided, however, that (i) the sum of the Revolving
Commitment, plus the outstanding principal balance of the Term Loans, plus all
Additional Commitment Amounts shall never exceed $130,000,000, (ii) each
Additional Commitment Amount shall be in a principal amount of not less than
$5,000,000 and (iii) each Additional Commitment Amount shall be subject to the
specific use restrictions with respect thereto that are set forth in Section 5.9
of this Agreement.  Each Lender shall have the right for a period of 15 days
following receipt of such notice, to elect by written notice to the Borrower and
the Administrative Agent to increase its Revolving Commitment and/or its Term
Loan Commitment (as the case may be) by a principal amount equal to its Pro Rata
Share of the Additional Commitment Amount allocated in the Borrower’s request to
an increase in the Aggregate Revolving Commitments and/or Aggregate Term Loan
Commitments, as applicable.  No Lender (or any successor thereto) shall have any
obligation to increase its Revolving Commitment, its Term Loan Commitment or its
other obligations under this Agreement and the other Loan Documents, and any
decision by a Lender to increase its Revolving Commitment or its Term Loan
Commitment (as the case may be) shall be made in its sole discretion
independently from any other Lender.  If any Lender shall fail to notify the
Borrower and the Administrative Agent in writing about whether it will increase
its Revolving Commitment or its Term Loan Commitment (as the case may be) within
15 days after receipt of such notice, such Lender shall be deemed to have
declined to increase its Revolving Commitment or its Term Loan Commitment (as
the case may be).
 
(b)           If any Lender shall not elect to increase its Revolving Commitment
or its Term Loan Commitment (as the case may be) pursuant to subsection (a) of
this Section 2.23, the Borrower may designate another bank or other financial
institution (which may be, but need not be, one or more of the existing Lenders)
which at the time agrees to, in the case of any such Person that is an existing
Lender, increase its Revolving Commitment or its Term Loan Commitment (as the
case may be) and in the case of any other such Person (an “Additional Lender”),
become a party to this Agreement; provided, however, that any new bank or
financial institution must be acceptable to the Administrative Agent, which
acceptance will not be unreasonably withheld or delayed.  The sum of the
increases in the Revolving Commitments and the Term Loan Commitments of the
existing Lenders pursuant to this subsection (b) plus the Revolving Commitments
and the Term Loan Commitments of the Additional Lenders shall not in the
aggregate exceed the unsubscribed amount of any applicable Additional Commitment
Amount.

 
52

--------------------------------------------------------------------------------

 

(c)           An increase in the aggregate amount of the Revolving Commitments
or the Term Loan Commitments (as the case may be) pursuant to this Section 2.23
shall become effective upon the receipt by the Administrative Agent of a
supplement or joinder in form and substance satisfactory to the Administrative
Agent executed by the Borrower, by each Additional Lender and by each other
Lender whose Revolving Commitment or Term Loan Commitment (as the case may be)
is to be increased, setting forth the new Revolving Commitments or Term Loan
Commitment (as the case may be) of such Lenders and setting forth the agreement
of each Additional Lender to become a party to this Agreement and to be bound by
all the terms and provisions hereof, together with Notes (if requested pursuant
to Section 2.10(b)) evidencing such increase in the Commitments, and such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the increase in the Revolving Commitments or the Term Loan Commitment
(as the case may be) and such opinions of counsel for the Borrower with respect
to the increase in the Revolving Commitments or the Term Loan Commitment (as the
case may be) as the Administrative Agent may reasonably request.
 
(d)           Upon the acceptance of any such supplement or joinder by the
Administrative Agent, the Aggregate Revolving Commitment Amount shall
automatically be increased by the amount of the Revolving Commitments added
through such supplement or joinder and Schedule II shall automatically be deemed
amended to reflect the Revolving Commitments of all Lenders after giving effect
to the addition of such Revolving Commitments.  Likewise, upon the acceptance of
any such supplement or joinder by the Administrative Agent, the Term Loan
Commitment Amount shall automatically be increased by the amount of the Term
Loan Commitments added through such supplement or joinder, the Lenders will
advance to Borrower such increased amount of Term Loans added through such
supplement or joinder in accordance with Section 2.5 and Schedule II shall
automatically be deemed amended to reflect the Term Loan Commitments of all
Lenders after giving effect to the addition of such Term Loan Commitments.
 
(e)           Upon any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.23 that is not pro rata among all
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Loans and any LIBOR Index Rate Loans then
outstanding, the Borrower shall prepay such Loans in their entirety and, to the
extent the Borrower elects to do so and subject to the conditions specified in
Article III, the Borrower shall reborrow Loans from the Lenders in proportion to
their respective Revolving Commitments after giving effect to such increase,
until such time as all outstanding Loans are held by the Lenders in proportion
to their respective Commitments after giving effect to such increase and (y)
effective upon such increase, the amount of the participations held by each
Lender in each Letter of Credit then outstanding shall be adjusted automatically
such that, after giving effect to such adjustments, the Lenders shall hold
participations in each such Letter of Credit in proportion to their respective
Revolving Commitments.

 
53

--------------------------------------------------------------------------------

 

(f)            The Borrower unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Additional Commitment Amount comprised of an increase in the Term
Loan Commitment of each such Lender in fully-amortizing, quarterly installments,
computed from the date of any such Additional Commitment Amount through the
Maturity Date (the exact amounts of which, absent manifest error, shall be
determined by the Administrative Agent in its sole discretion), on the dates set
forth in Section 2.9(c) of this Agreement, and in addition to the amounts more
specifically set forth in Section 2.9(c) of this Agreement, provided, that the
initial amount of any such principal payment shall be due and payable at the end
of the first (1st) Fiscal Quarter immediately succeeding the date of any such
Additional Commitment Amount, to be calculated on a pro-rated basis for the
number of days remaining in such initial Fiscal Quarter (based upon a
fully-amortizing computation through the Maturity Date).
 
Section 2.24.        Mitigation of Obligations. If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed out of pocket cost or expense and
would not otherwise be materially disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable and documented out of pocket costs and
expenses incurred by any Lender in connection with such designation or
assignment.
 
Section 2.25.        Replacement of Lenders.  If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.20, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 10.4(b)) all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts) and (iii) in
the case of a claim for compensation under Section 2.18 or payments required to
be made pursuant to Section 2.20, such assignment will result in a reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply, and the Borrower shall not have
previously paid any amounts to such Lender under such Sections.
 
Section 2.26.        Cash Collateralization of Defaulting Lender Commitment.  If
a Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding LC Exposure and
Swingline Exposure of such Defaulting Lender:

 
54

--------------------------------------------------------------------------------

 

(a)           the Issuing Bank and the Swingline Lender are each hereby
authorized by the Borrower (which authorization is irrevocable and coupled with
an interest) to give, in its discretion, through the Administrative Agent,
Notices of Revolving Borrowing pursuant to Section 2.3 in such amounts and in
such times as may be required to reimburse an outstanding LC Disbursement or
Swingline Loan, as applicable;
 
(b)           the Borrower will, not later than three (3) Business Days after
demand by the Administrative Agent (at the direction of the Issuing Bank or the
Swingline Lender, as applicable), (a) Cash Collateralize a portion of the
obligations of the Borrower to the Issuing Bank or the Swingline Lender, as
applicable equal to such Defaulting Lender’s LC Exposure or Swingline Exposure,
as applicable, or (b) make other arrangements satisfactory to the Administrative
Agent, the Issuing Bank and the Swingline Lender, as applicable, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; provided that no such Cash Collateralization will constitute a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender or any other Lender may have against such Defaulting
Lender, or cause such Defaulting Lender to be a Non-Defaulting Lender;
 
(c)           any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated non-interest bearing account until the termination of the Commitments
at which time the funds in such account will be applied by the Administrative
Agent, to the fullest extent permitted by law, in the following order of
priority:  first to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Swingline Lender under this
Agreement, third to the payment of any amounts owing by such Defaulting Lender
to the Issuing Bank under this Agreement, fourth to the payment of post-default
interest and then current interest due and payable to the Lenders hereunder
other than Defaulting Lenders, ratably among them in accordance with the amounts
of such interest then due and payable to them, fifth to the payment of fees then
due and payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, sixth to
pay principal and unreimbursed LC Disbursements then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, seventh to the ratable payment of other amounts
then due and payable to the Non-Defaulting Lenders, and eighth to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.
 
ARTICLE III
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1.          Conditions To Effectiveness.  The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Bank to issue any Letter of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2).

 
55

--------------------------------------------------------------------------------

 

(a)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all reasonable and documented out-of-pocket expenses (including
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent or SunTrust Robinson Humphrey, Inc., as Lead Arranger.
 
(b)           The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:
 
(i)           a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
 
(ii)          duly executed Notes payable to such Lenders that are requesting
the same;
 
(iii)         the Subsidiary Guaranty Agreement duly executed by each Domestic
Subsidiary (other than Quickstream Software, Inc.);
 
(iv)        duly executed Collateral Documents executed by the applicable Loan
Parties;
 
(v)          (1) the Existing EasyLink Facility Payoff Letter, duly executed by
the Existing EasyLink Agent, together with (a) UCC-3 or other appropriate
termination statements, in form and substance satisfactory to Administrative
Agent, releasing all liens of the Existing EasyLink Agent, upon any of the
personal property of the Borrower and its Subsidiaries, (b) delivery to the
Administrative Agent of all original possessory Collateral held by the Existing
EasyLink Agent, and (c) any other releases, terminations or other documents
reasonably required by the Administrative Agent to evidence the release of Liens
securing obligations owing under the Existing EasyLink Credit Agreement; and (2)
the Existing Xpedite Facility Paydown Letter, duly executed by the Existing
Xpedite Agent, together with (a) UCC-3 or other appropriate termination
statements, in form and substance satisfactory to Administrative Agent,
releasing all liens of the Existing Xpedite Agent, upon any of the personal
property of the Xpedite Acquired Companies, (b) cancellations and releases, in
form and substance satisfactory to the Administrative Agent, releasing all liens
of the Existing Xpedite Agent, upon any of the real property of Xpedite Systems
and its Subsidiaries, (c) delivery to the Administrative Agent of all original
possessory Collateral held by the Existing Xpedite Agent, and (d) any other
releases, terminations or other documents reasonably required by the
Administrative Agent to evidence the release of Liens on property of the Xpedite
Acquired Companies securing obligations owing under the Existing Xpedite Credit
Agreement;

 
56

--------------------------------------------------------------------------------

 
 
(vi)         a certificate of the Secretary or Assistant Secretary of each Loan
Party in the form of Exhibit 3.1(b)(vi), attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
 
(vii)        certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;
 
(viii)       a favorable written opinion of Troutman Sanders, LLP, counsel to
the Loan Parties, addressed to the Administrative Agent, the Issuing Bank and
each of the Lenders (including the Swingline Lender), and covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;
 
(ix)         a certificate in the form of Exhibit 3.1(b)(ix), dated the Closing
Date and signed by a Responsible Officer, certifying that after giving effect to
the Purchase Transaction and the funding of the Term Loan and any initial
Revolving Loan, (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct and (z) since the date of the financial
statements of the Borrower described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;
 
(x)          a duly executed Notice of Revolving Borrowing and/or Notice of Term
Loan Borrowing, as applicable;
 
(xi)         a duly executed funds disbursement agreement, together with a
report setting forth the sources and uses of the proceeds hereof;
 
(xii)        certified copies of all material consents, approvals,
authorizations, registrations and filings and orders required or advisable to be
made or obtained under any Requirement of Law, or by any Contractual Obligation
of each Loan Party, in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents, the Purchase Transaction or
any of the transactions contemplated thereby, and such material consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any governmental authority regarding the Commitments
or any transaction being financed with the proceeds thereof shall be ongoing;

 
57

--------------------------------------------------------------------------------

 
 
(xiii)       a duly completed and executed certificate of the type described in
Section 5.1(c) reflecting compliance with the financial covenant set forth in
Section 6.3 hereof as of the Closing Date, and including such supporting
information and calculations as the Administrative Agent deems to be
satisfactory in its sole discretion;
 
(xiv)       a certificate, dated the Closing Date and signed by the chief
financial officer of the Borrower, confirming that (a) the Borrower is Solvent
before and after giving effect to the funding of the initial Borrowing and the
consummation of the transactions contemplated to occur on the Closing Date and
(b) the Loan Parties, taken as a whole on a consolidated basis, are Solvent
before and after giving effect to the funding of the initial Borrowing and the
consummation of the transactions contemplated to occur on the Closing Date;
 
(xv)        a certificate, dated the Closing Date and signed by the chief
financial officer of the Borrower, confirming that the Xpedite Business has, as
of the last day of the twelve (12) month period ending June 30, 2010,
Consolidated Adjusted EBITDA (determined in a manner consistent with the
practice of the Xpedite Business immediately prior to the Closing Date) of not
less than $30,000,000;
 
(xvi)       certified copies of all agreements, indentures or notes governing
the terms of any Material Indebtedness and all other material agreements,
documents and instruments to which any Loan Party or any of its assets are
bound;
 
(xvii)      certificates of insurance issued on behalf of insurers of the
Borrower and all Guarantors, describing in reasonable detail the types and
amounts of insurance (property and liability) maintained by the Borrower and all
Guarantors, naming the Administrative Agent as loss payee and additional
insured;
 
(xviii)     executed copies of the Purchase Transaction Documents, which shall
demonstrate a purchase price of not greater than $105,000,000 (excluding the
Working Capital Adjustment);
 
(xix)        searches of Uniform Commercial Code filings in the jurisdiction of
the chief executive office and State of organization of Borrower and Xpedite
Systems and each of their respective Domestic Subsidiaries and each jurisdiction
where any Collateral is located or where a filing would need to be made in order
to perfect the Administrative Agent’s security interest in the Collateral for
the benefit of the Lenders, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted
Encumbrances;
 
(xx)         duly authorized UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral for the
benefit of the Lenders;
 
(xxi)        searches of ownership of, and Liens on, Intellectual Property of
Borrower and Xpedite Systems and each of their respective Domestic Subsidiaries
in the appropriate governmental offices;

 
58

--------------------------------------------------------------------------------

 
 
(xxii)       all instruments and chattel paper in the possession of the Borrower
or any Subsidiary Loan Party, together with allonges or assignments as may be
necessary or appropriate to perfect the Administrative Agent’s security interest
in the Collateral for the benefit of the Lenders;
 
(xxiii)      receipt and satisfactory review by Administrative Agent of a due
diligence report conducted by FTI Consulting, Inc. on the Xpedite Business;
 
(xxiv)     receipt and satisfactory review by Administrative Agent of the
audited consolidated financial statements of the Borrower and its Subsidiaries
as of July 31, 2009, prepared by Friedman LLP, including balance sheets, income
and cash flow statements, and such other financial information as the
Administrative Agent may request;
 
(xxv)      receipt and satisfactory review by Administrative Agent of the
consolidated internally prepared financial statements of Borrower and its
Subsidiaries for the Fiscal Year ending July 31, 2010, including balance sheets,
income and cash flow statements, financial projections and such other financial
information as the Administrative Agent may request, certified by a Responsible
Officer;
 
(xxvi)     receipt and satisfactory review by Administrative Agent of the
audited carve-out consolidated financial statements of the Xpedite Business for
the Fiscal Years ending December 31, 2008 and December 31, 2009, prepared by
Ernst & Young, including balance sheets, income and cash flow statements for
such Fiscal Years then ended;
 
(xxvii)    receipt and satisfactory review by Administrative Agent of the
internally-prepared carve-out consolidated financial statements of the Xpedite
Business as of June 30, 2010, and the related balance sheets, income and cash
flow statements for the Fiscal Quarter and year-to-date period then ending; and
 
(xxviii)   a duly executed Escrow Agreement and written confirmation by all
parties thereto that all conditions to breaking the escrow arrangement
thereunder, other than funding of the Term Loan and any initial Revolving Loan,
have been met.
 
Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
Section 3.2.          Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
 
(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;

 
59

--------------------------------------------------------------------------------

 
 
(b)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct on and as of the date of
such Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit, in each case before and after giving effect thereto;
 
(c)           since the date of the financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect; and
 
(d)           the Borrower shall have delivered the required Notice of Revolving
Borrowing, Notice of Swingline Borrowing and/or Notice of Term Loan Borrowing,
as applicable.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.
 
In addition to the other conditions precedent herein set forth, if any Lender is
a Defaulting Lender at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, (i) the Issuing Bank will not be required to issue any
Letter of Credit or to extend, renew or amend any outstanding Letter of Credit,
unless the Issuing Bank is satisfied that any exposure that would result
therefrom is fully covered or eliminated by the Borrower Cash Collateralizing
the obligations of the Borrower in respect of such Letter of Credit in an amount
at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender in respect of such Letter of Credit, or
makes other arrangements satisfactory to the Administrative Agent and the
Issuing Bank in their sole discretion to Swingline Lender will not be required
to make Swingline Loans or to extend, renew or amend any outstanding Swingline
Loan, unless the Swingline Lender is satisfied that any exposure that would
result therefrom is fully covered or eliminated by the Borrower Cash
Collateralizing the obligations of the Borrower in respect of such Swingline
Loan in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Swingline
Loan, or makes other arrangements satisfactory to the Administrative Agent and
the Swingline Lender in their sole discretion to protect them against the risk
of non-payment by such Defaulting Lender; provided that, in either case, no such
Cash Collateralization will constitute a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender to be a Non-Defaulting Lender.
 
Section 3.3.          Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.

 
60

--------------------------------------------------------------------------------

 
 
Section 3.4.          Termination of Existing EasyLink Credit Facility.  The
Existing EasyLink Credit Agreement (other than those provisions that by their
terms survive termination of the Existing EasyLink Credit Agreement) and all
commitments of the lenders thereunder to fund additional advances shall
terminate in accordance with and pursuant to the terms and conditions of the
Existing EasyLink Payoff Letter.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
Section 4.1.          Existence; Power.  The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.2.          Organizational Power; Authorization.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Agreement has been duly executed and delivered
by the Borrower, and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
Section 4.3.          Governmental Approvals; No Conflicts.  The execution,
delivery and performance by the Borrower of this Agreement, and by each Loan
Party of the other Loan Documents and the Purchase Transaction Documents to
which it is a party (a) do not require any consent or approval of, registration
or filing with, or any action by, any Governmental Authority, except those as
have been obtained or made and are in full force and effect, (b) will not
violate any Requirements of Law applicable to the Borrower or any of its
Subsidiaries or any judgment, order or ruling of any Governmental Authority, (c)
except as set forth on Schedule 4.3, will not violate or result in a default
under any material indenture, agreement or other instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.

 
61

--------------------------------------------------------------------------------

 
 
Section 4.4.          Financial Statements.  The financial statements furnished
by Borrower to the Administrative Agent pursuant to Sections 3.1(b)(xxiv),
(xxv), (xxvi), and (xxvii) fairly present the consolidated financial condition
of the Borrower and its Subsidiaries and, to Borrower’s knowledge, the carve-out
consolidated financial position of the Xpedite Business, as applicable, as of
such dates and the consolidated results of operations for such periods in
conformity with GAAP consistently applied, subject to year end audit adjustments
and the absence of footnotes in the case of the statements referred to in
Sections 3.1(b)(xxv) and (xxvi).  Since July 31, 2009, there have been no
changes with respect to the Borrower and its Subsidiaries which have had or
could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect, and, to Borrower’s knowledge, since December 31, 2009, there
have been no changes with respect to the Xpedite Acquired Companies which have
had or could reasonably be expected to have, singly or in the aggregate, a
Material Adverse Effect.
 
Section 4.5.           Litigation and Environmental Matters.
 
(a)           Except for the matters set forth on Schedule 4.5(a), no
litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened in writing against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
 
(b)           Except for the matters set forth on Schedule 4.5(b), neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, which failure could
reasonably be expected to result in a Material Adverse Effect, (ii) has become
subject to any Environmental Liability which could reasonably be expected to
result in a Material Adverse Effect or (iii) has received notice of any claim
with respect to any Environmental Liability which could reasonably be expected
to result in a Material Adverse Effect.
 
Section 4.6.          Compliance with Laws and Agreements.  Except as set forth
on Schedule 4.6, the Borrower and each Subsidiary is in compliance with (a) all
Requirements of Law and all judgments, decrees and orders of any Governmental
Authority and (b) all indentures, agreements or other instruments binding upon
it or its properties, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 4.7.          Investment Company Act, Etc.  Neither the Borrower nor any
of its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt or requiring
any approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.
 
Section 4.8.          Taxes.  The Borrower and its Subsidiaries have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
material taxes shown to be due and payable on such returns or on any material
assessments made against it or its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority,
except where the same are currently being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as the case may be,
has set aside on its books adequate reserves in accordance with GAAP.  The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of such Taxes are adequate and have been determined in accordance
with GAAP.

 
62

--------------------------------------------------------------------------------

 
 
Section 4.9.          Margin Regulations.  None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of the Regulation T, U or X.  Neither the Borrower nor its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock.”
 
Section 4.10.        ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
 
Section 4.11.        Ownership of Property.
 
(a)           Except as set forth on Schedule 4.11, each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all of its real
and personal property material to the operation of its business, including all
such properties reflected in the most recent audited consolidated balance sheet
of the Borrower referred to in Section 4.4 or purported to have been acquired by
the Borrower or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement.  All leases that individually or in the
aggregate are material to the business or operations of the Borrower and its
Subsidiaries are valid and subsisting and are in full force.
 
(b)           Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.
 
(c)           The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.

 
63

--------------------------------------------------------------------------------

 
 
Section 4.12.        Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
Section 4.13.        Labor Relations.  There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority.  All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
Section 4.14.        Subsidiaries.  Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Closing Date.
 
Section 4.15.        Solvency.  After giving effect to the execution and
delivery of the Loan Documents and the Purchase Transaction Documents, the
making of the Loans under this Agreement and the consummation of the
transactions contemplated by the Purchase Transaction Documents, (a) the
Borrower is Solvent and (b) the Borrower and its Subsidiaries, taken as a whole
on a consolidated basis, are Solvent.
 
Section 4.16.        Minimum Adjusted Consolidated EBITDA of Xpedite
Business.  The Xpedite Business has, as of the last day of the twelve (12) month
period ending June 30, 2010, Consolidated Adjusted EBITDA (determined in a
manner consistent with the practice of the Xpedite Business immediately prior to
the Closing Date) of not less than $30,000,000.
 
Section 4.17.        OFAC.  None of the Borrower, any Subsidiary of the Borrower
or any Affiliate of the Borrower or any Guarantor (i) is a Sanctioned Person,
(ii) has more than 15% of its assets in Sanctioned Countries, or (iii) derives
more than 15% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries.  No part of the proceeds of any
Loans hereunder will be used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country or for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 
64

--------------------------------------------------------------------------------

 

Section 4.18.        Patriot Act.  Neither any Credit Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended or any enabling legislation or executive
order relating thereto.  Neither any Credit Party nor any or its Subsidiaries is
in violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act.  None of the Credit Parties (i)
is a blocked person described in section 1 of the Anti-Terrorism Order or (ii)
to the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than in respect of indemnity obligations that
survive termination of this Agreement and in respect of Letters of Credit for
which cash collateral has been provided) remains unpaid or outstanding:
 
Section 5.1.           Financial Statements and Other Information.  The Borrower
will deliver to the Administrative Agent and each Lender:
 
(a)           as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of operations, stockholders’ equity
and cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Friedman LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to scope
of such audit) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries for such Fiscal Year on a consolidated and
consolidating basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;
 
(b)           as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated statements of operations and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year;

 
65

--------------------------------------------------------------------------------

 
 
(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) with respect to the financial statements referred to in clause
(a) above, setting forth in reasonable detail calculations demonstrating the
Borrower’s Excess Cash Flow as of the end of the applicable Fiscal Year, (iv)
specifying any change in the identity of the Subsidiaries as of the end of such
Fiscal Year or Fiscal Quarter from the Subsidiaries identified to the Lenders on
the Closing Date or as of the most recent Fiscal Year or Fiscal Quarter, as the
case may be, and (v) certifying that the consolidated financial statements of
the Borrower and its Subsidiaries attached to such Compliance Certificate for
the Fiscal Quarter or Fiscal Year, as the case may be, fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as at the end of such Fiscal Quarter or Fiscal Year on a consolidated basis, and
the related statements of operations and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter or Fiscal Year, in accordance with
generally accepted accounting principles consistently applied (subject, in the
case of such quarterly financial statements, to normal year-end audit
adjustments and the absence of footnotes);
 
(d)           concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);
 
(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and
 
(f)            concurrently with the delivery of the financial statements
referred to in subsection (a) above, a pro forma budget (including reasonable
data and other information with respect to the underlying assumptions relied
upon in the formulation of such pro forma budget) for the succeeding Fiscal
Year, containing an income statement, balance sheet and statement of cash flow;
 
(g)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request; and

 
66

--------------------------------------------------------------------------------

 
 
(h)           so long as the Borrower is required to file periodic reports under
Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, Borrower may satisfy its obligation to deliver the financial statements
referred to in clauses (a) and (b) above by delivering such financial statements
by electronic mail to such e-mail addresses as the Administrative Agent and
Lenders shall have provided to Borrower from time to time.
 
Section 5.2.           Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
 
(c)           the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
 
(d)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred and remain outstanding, could reasonably
be expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $750,000;
 
(e)           the occurrence of any default or event of default, or the receipt
by Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, with respect to any Material Indebtedness of the
Borrower or any of its Subsidiaries;
 
(f)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3.          Existence; Conduct of Business.  The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided, that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

 
67

--------------------------------------------------------------------------------

 
 
Section 5.4.          Compliance with Laws, Etc.  The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 5.5.          Payment of Obligations.  The Borrower will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity, all of its
Material Indebtedness and all of its Material Non-Indebtedness Obligations
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
 
Section 5.6.          Books and Records.  The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which
materially full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of Borrower in conformity with
GAAP.
 
Section 5.7.          Visitation, Inspection, Etc.  The Borrower will, and will
cause each of its Subsidiaries to, permit, any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice to the Borrower; provided, however, that (i) the
Borrower shall only be responsible for reimbursing the Administrative Agent or
any Lender the reasonable and documented costs and expenses of the
Administrative Agent or any Lender not more than 2 times during any Fiscal Year
and (ii) the Administrative Agent or any Lender shall not be permitted to
examine the Borrower’s or its Subsidiaries books and records and to make copies
and take extracts therefrom more than 1 time per fiscal quarter of Borrower,
provided, further, that, the foregoing limitations regarding expense
reimbursements and quarterly examination rights shall not be applicable if an
Event of Default has occurred and is continuing, nor shall prior notice to the
Borrower be required.
 
Section 5.8.          Maintenance of Properties; Insurance.  The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations, and (c) at all
times shall name Administrative Agent as additional insured on all liability
policies of the Borrower and its Subsidiaries.

 
68

--------------------------------------------------------------------------------

 

Section 5.9.          Use of Proceeds and Letters of Credit.  The Borrower will
use the proceeds of the Term Loans and Revolving Loans to (a) fund amounts owing
pursuant to the Existing EasyLink Payoff Letter and the Existing Xpedite Paydown
Letter, (b) finance the Purchase Transaction, (c) finance transaction fees and
expenses arising on the Closing Date with respect to the Loans and the Purchase
Transaction, (d) finance working capital needs, (e) fund Permitted Acquisitions,
(f) finance Capital Expenditures and (g) for other general corporate purposes of
the Borrower and its Subsidiaries.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.  All Letters of Credit will be used for general
corporate purposes.
 
Section 5.10.        Interest Rate Protection.  As promptly as practicable, and
in any event within 120 days after the Closing Date, the Borrower will enter
into, and thereafter maintain in effect, one or more Hedging Transactions on
such terms and with such parties as shall be reasonably satisfactory to the
Administrative Agent, the effect of which shall be to fix or limit the interest
cost to the Borrower with respect to at least 50% of the Term Loans outstanding
on the date of such Hedging Transaction.
 
Section 5.11.        Additional Subsidiaries.
 
(a)           If any Domestic Subsidiary is acquired or formed after the Closing
Date, the Borrower will promptly notify the Administrative Agent and the Lenders
thereof and, within ten (10) Business Days after any such Domestic Subsidiary is
acquired or formed, will cause such Domestic Subsidiary to become a Subsidiary
Loan Party.
 
(b)           A Domestic Subsidiary shall become an additional Subsidiary Loan
Party by executing and delivering to the Administrative Agent a Subsidiary
Guaranty Supplement, accompanied by (i) all other Loan Documents related
thereto, (ii) certified copies of certificates or articles of incorporation or
organization, by-laws, membership operating agreements, and other organizational
documents, appropriate authorizing resolutions of the board of directors of such
Domestic Subsidiaries, and opinions of counsel comparable to those delivered
pursuant to Section 3.1(b), and (iii) such other documents as the Administrative
Agent may reasonably request.  No Domestic Subsidiary that becomes a Subsidiary
Loan Party shall thereafter cease to be a Subsidiary Loan Party or be entitled
to be released or discharged from its obligations under the Subsidiary Guaranty
Agreement.
 
Section 5.12.        Post-Closing Requirements.
 
(a)           Not later than 30 Business Days after the Closing Date (which time
period may be extended in the Administrative Agent’s sole discretion), in the
case of any personal property Collateral located at the premises leased by the
Loan Parties more specifically set forth in Schedule 5.12(a), Borrower shall use
its reasonable efforts to procure such estoppel letters, consents and waivers
from the landlords on such real property as may be reasonably required by the
Administrative Agent.
 
(b)           Not later than 120 days after the Closing Date (which time period
may be extended in the Administrative Agent’s sole discretion), the Loan Parties
shall either (i) close their respective deposit accounts with any bank other
than a Lender, or (ii) cause such deposit accounts to become subject to control
agreements in favor of the Administrative Agent, for the benefit of the Lenders,
in form and substance satisfactory to Administrative Agent in its sole
discretion.

 
69

--------------------------------------------------------------------------------

 
 
(c)           Not later than 30 Business Days after the Closing Date (which time
period may be extended in the Administrative Agent’s sole discretion), Borrower
shall deliver an amendment to the Articles of Association of Premiere Global
Services (UK) Limited (“PGS UK”) which amendment shall provide that (i) its
board of directors shall not disapprove of the pledge to the Administrative
Agent of shares of PGS UK or the foreclosure or transfer thereof pursuant to the
Stock Pledge Agreement, and (ii) that no amendment shall be made to the
provisions governing such approval without the prior written consent of the
Administrative Agent, such amendment to be in form and substance satisfactory to
the Administrative Agent in its sole discretion.
 
(d)           Not later than 45 Business Days after the Closing Date (which time
period may be extended in the Administrative Agent’s sole discretion), in the
case of any personal property Collateral subject to a service agreement between
any Loan Party and any of the following service providers, Borrower shall use
its reasonable efforts to procure such estoppel letters, consents and waivers
from such service providers as may be reasonably required by the Administrative
Agent, and approval of the service agreements by the Administrative
Agent:  Quality Technology Services (300 Satellite Boulevard NW, Suwanee,
Georgia 30024), Blue Mile (226 North Fifth Street, 3rd Floor, Columbus, Ohio
43215) and Comsat/Telenor (Telex) (Connecticut).
 
(e)           Not later than 45 days after the Closing Date (which time period
may be extended in the Administrative Agent’s sole discretion), Borrower shall
deliver to the Administrative Agent all original certificates and instruments
representing or evidencing the Pledged Shares of the following Subsidiaries,
which certificates and instruments shall be in suitable form for transfer by
delivery and shall be accompanied by all necessary instruments of transfer or
assignment, duly executed in blank: EasyLink DO Brasil Comunicacoes LTDA.,
Xpedite Systems, LLC, Xpedite Systems, PTE LTD, Xpedite, Ltd., Xpedite Systems
Inc. (Malaysia) SDN. BHD, Xpedite Systems PTY Limited and Premiere Global
Services (UK) Limited, in each case with respect to the foregoing certificates
and instruments, in form and substance as determined by the Administrative Agent
in its reasonable discretion.  In addition, if requested by the Administrative
Agent, Borrower shall execute an amendment to the Stock Pledge Agreement to
reflect the inclusion of the foregoing Pledged Shares thereunder.
 
(f)           Not later than 45 Business Days after the Closing Date (which time
period may be extended in the Administrative Agent’s sole discretion), Borrower
shall deliver to the Administrative Agent for each of the following
Subsidiaries, (i) copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents and (ii) copies of the bylaws, partnership agreement,
limited liability company agreement or other similar documents: Xpedite Systems
Limited (New Zealand), Xpedite, Inc. (Japan), Xpedite Systems Participation
E.U.R.L (France), Xpedite Systems AG (Switzerland), Xpedite, Ltd. (Korea),
Xpedite Systems Incorporated (Malaysia) Sdn. Bhd., Xpedite Systems Spain, S.A.,
Xpedite Systems S.R.L. (Italy), Premiere Global Services GmbH (Germany), Xpedite
Systems SA (France).
 
(g)           Not later than 30 days after the Closing Date (which time period
may be extended in the Administrative Agent’s sole discretion), Borrower shall
deliver to the Administrative Agent a certificate of good standing or existence
for Xpedite Systems, LLC in the State of Oregon.

 
70

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than in respect of indemnity obligations that
survive termination of this Agreement and in respect of Letters of Credit for
which cash collateral has been provided) remains unpaid or outstanding:
 
Section 6.1.           Leverage Ratio.  The Borrower will maintain at all times
a maximum Leverage Ratio in accordance with the following chart:
 
Applicable Period
 
Leverage
Ratio
From the Closing Date through July 30, 2011
 
3.00 : 1.00
From July 31, 2011 through July 30, 2012
 
2.50 : 1.00
From July 31, 2012 through July 30, 2013
 
2.00 : 1.00
From July 31, 2013 through the Revolving Commitment Termination Date
 
1.75 : 1.00

 
Section 6.2.          Fixed Charge Coverage Ratio.  The Borrower will maintain,
as of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
October 31, 2010, a Fixed Charge Coverage Ratio of not less than 1.20 : 1.00.
 
Section 6.3.          Minimum Consolidated Adjusted EBITDA.  The Borrower will
maintain, as of the last day of each Fiscal Quarter, Consolidated Adjusted
EBITDA for the four Fiscal Quarters then ended of not less than $40,000,000.
 
Section 6.4.          Capital Expenditures. The Borrower and its Subsidiaries
will not make Capital Expenditures in excess of $5,000,000 during any Fiscal
Year, provided, that, to the extent that Capital Expenditures in any Fiscal Year
are less than $5,000,000, the Borrower may increase the amount of Capital
Expenditures in the immediately succeeding Fiscal Year (but solely in such
immediately succeeding Fiscal Year), by an amount equal to the difference
between actual Capital Expenditures and $5,000,000.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than in respect of indemnity obligations that
survive termination of this Agreement and in respect of Letters of Credit for
which cash collateral has been provided) remains outstanding:

 
71

--------------------------------------------------------------------------------

 
 
Section 7.1.          Indebtedness and Preferred Equity.  The Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, assume or suffer
to exist any Indebtedness, except:
 
(a)           Indebtedness created pursuant to the Loan Documents;
 
(b)           Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;
 
(c)           Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided further,
that the aggregate principal amount of such Indebtedness does not exceed
$1,000,000 at any time outstanding;
 
(d)           Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided, that any
such Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan
Party shall be subject to Section 7.4;
 
(e)           Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided, that Guarantees by any Loan Party of Indebtedness of any Subsidiary
that is not a Subsidiary Loan Party shall be subject to Section 7.4;
 
(f)           Indebtedness of any Person which becomes a Subsidiary after the
date of this Agreement; provided, that (i) such Indebtedness exists at the time
that such Person becomes a Subsidiary, (ii) such Indebtedness is not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(iii) the aggregate principal amount of such Indebtedness permitted hereunder
shall not exceed $1,000,000 outstanding at any time;
 
(g)           Hedging Obligations permitted by Section 7.10;
 
(h)           any Working Capital Adjustment payable by the Borrower or its
Subsidiaries pursuant to the Purchase Transaction Documents; and
 
(i)           other unsecured Indebtedness of the Borrower or its Subsidiaries
in an aggregate principal amount not to exceed $1,000,000 at any time
outstanding.

 
72

--------------------------------------------------------------------------------

 
 
Borrower will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interests that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by Borrower or such Subsidiary at the option
of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interests described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), the first anniversary of the
Revolving Commitment Termination Date.
 
Section 7.2.          Negative Pledge.  The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:
 
(a)           Liens securing the Obligations, provided, however, that no Liens
may secure Hedging Obligations without securing all other Obligations on a basis
at least pari passu with such Hedging Obligations and subject to the priority of
payments set forth in Section 2.21 of this Agreement;
 
(b)           Permitted Encumbrances;
 
(c)           any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;
 
(d)           purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;
 
(e)           any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower, (ii) existing on any asset of any
Person at the time such Person is merged with or into the Borrower or any
Subsidiary of the Borrower or (iii) existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition; and
 
(f)           extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.

 
73

--------------------------------------------------------------------------------

 
 
Section 7.3.           Fundamental Changes.
 
(a)           The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (i) the
Borrower or any Subsidiary may merge with a Person if the Borrower (or such
Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; provided, that if
any party to such merger is a Subsidiary Loan Party, the Subsidiary Loan Party
shall be the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to a Subsidiary Loan Party, (iv) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; provided, that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4 and (v)
the foregoing shall not prohibit the incurrence of any Liens otherwise permitted
under this Agreement.
 
(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.
 
Section 7.4.          Investments, Loans, Etc.  The Borrower will not, and will
not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any common stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
or create or form any Subsidiary, except:
 
(a)           Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);
 
(b)           Permitted Investments;
 
(c)           Guarantees by Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1; provided, that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (d) hereof;
 
(d)           Investments made by the Borrower in or to any Subsidiary and by
any Subsidiary to the Borrower or in or to another Subsidiary; provided, that
(i) the aggregate amount of cash Investments by Loan Parties in or to, and
Guarantees by Loan Parties of Indebtedness of, any Subsidiary that is not a
Subsidiary Loan Party (including all such Investments and Guarantees existing on
the Closing Date and not disclosed on Schedule 7.4) shall not exceed $6,000,000
in the aggregate at any time outstanding and (ii) the aggregate amount of
Investments by Loan Parties (specifically excluding Guarantees) in or to any
Subsidiary that is not a Subsidiary Loan Party comprised of non-cash Investments
comprised of intercompany expense allocations by and between the Borrower and
its Subsidiaries shall be unlimited;

 
74

--------------------------------------------------------------------------------

 
 
(e)           loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $250,000 at any time;
 
(f)            Hedging Transactions permitted by Section 7.10;
 
(g)           the Purchase Transaction;
 
(h)           Permitted Acquisitions;
 
(i)            Investments consisting of the extension of trade credit in the
ordinary course of business;
 
(j)            Prepaid expenses in the ordinary course of business;
 
(k)           Promissory notes and other assets accepted in connection with the
settlement of accounts receivable; and
 
(l)            Other Investments which in the aggregate do not exceed $1,000,000
in any Fiscal Year.
 
Section 7.5.          Restricted Payments. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend or distribution on any class of its Capital Stock,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any shares of Capital Stock or Indebtedness subordinated to the
Obligations of the Borrower or any Guarantee thereof or any options, warrants,
or other rights to purchase such Capital Stock or such Indebtedness
(specifically including any payment or reimbursement obligation in connection
with any purchase or buy-in right with respect thereto), or any management fees
payable to any owner of any class of their Capital Stock (or to an Affiliate of
any owner of any class of their Capital Stock), whether now or hereafter
outstanding (each, a “Restricted Payment”), except for the following Restricted
Payments, which shall be permitted:
 
(a)           dividends payable by the Borrower solely in shares of any class of
its common stock;
 
(b)           Restricted Payments made by any Subsidiary to the Borrower or to
another Subsidiary, on at least a pro rata basis with any other shareholders if
such Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries;
 
(c)           cash dividends and distributions paid on the Series C Preferred
Stock of the Borrower, in an amount not to exceed $250,000 (in the aggregate)
during any Fiscal Year; and

 
75

--------------------------------------------------------------------------------

 
 
(d)           other redemptions of Capital Stock, warrants, options or similar
equity interests of the Borrower owned by officers, directors, employees or
advisors of the Borrower or any of its Subsidiaries in an amount not to exceed
$1,000,000 in any Fiscal Year, provided, that no Default or Event of Default has
occurred and is continuing at the time such redemption is made;
 
(e)           payment of the Working Capital Adjustment pursuant to the Purchase
Agreement; and
 
(f)           exchanges of (x) Borrower’s Capital Stock or (y) cash or
properties for, or redemptions of, debt securities or other assets of the
Borrower or any of its Subsidiaries in an aggregate amount not to exceed
$300,000 for all such cash and other property under this clause (y), in either
such case for the rights established pursuant to, or other securities issued
pursuant to, the Stockholder Rights Agreement in accordance with the terms
thereof.
 
Section 7.6.          Sale of Assets.  The Borrower will not, and will not
permit any of its Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person other than the Borrower
(or to qualify directors if required by applicable law), except:
 
(a)           the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business;
 
(b)           the sale of inventory and Permitted Investments in the ordinary
course of business;
 
(c)           the sale or other disposition of such assets in an aggregate
amount not to exceed $2,000,000 in any Fiscal Year; and
 
(d)           the granting of any Lien otherwise permitted under this Agreement.
 
Section 7.7.          Transactions with Affiliates.  The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates, (c) any Investments or other acquisitions
permitted by Section 7.4, and (d) any Restricted Payment permitted by
Section 7.5.

 
76

--------------------------------------------------------------------------------

 
 
Section 7.8.          Restrictive Agreements.  The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any Subsidiary to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or
by this Agreement or any other Loan Document, (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in leases restricting the assignment thereof.
 
Section 7.9.          Sale and Leaseback Transactions.  The Borrower will not,
and will not permit any of the Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.
 
Section 7.10.        Hedging Transactions.  The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities.  Solely for
the avoidance of doubt, the Borrower acknowledges that a Hedging Transaction
entered into for speculative purposes or of a speculative nature (which shall be
deemed to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or (ii)
as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.
 
Section 7.11.        Amendment to Material Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights in a manner materially adverse to the Lenders or the Borrower under (a)
its certificate of incorporation, bylaws or other organizational documents, (b)
the Purchase Transaction Documents or (c) the Stockholder Rights Agreement.
 
Section 7.12.        Intentionally Omitted.
 
Section 7.13.        Accounting Changes.  The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.

 
77

--------------------------------------------------------------------------------

 
 
Section 7.14.        Lease Obligations.  The Borrower will not, and will not
permit any Subsidiary to, create or suffer to exist any obligations for the
payment under operating leases or agreements to lease (but excluding any
obligations under leases required to be classified as capital leases under GAAP
having a term of five years or more) which would cause the present value of the
direct or contingent liabilities of the Consolidated Companies under such leases
or agreements to lease, on a consolidated basis, to exceed $12,500,000 in the
aggregate in any Fiscal Year.
 
Section 7.15.        Government Regulation.  The Borrower shall not (a) be or
become subject at any time to any law, regulation, or list of any Government
Authority of the United States (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits or limits Lenders or the
Administrative Agent from making any advance or extension of credit to Borrower
or from otherwise conducting business with the Loan Parties, or (b) fail to
provide documentary and other evidence of the identity of the Loan Parties as
may be requested by Lenders or the Administrative Agent at any time to enable
Lenders or the Administrative Agent to verify the identity of the Loan Parties
or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 1 U.S.C. Section 5318.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
Section 8.1.           Events of Default.  If any of the following events (each
an “Event of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Loan, of any
other Obligation or of any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment or otherwise; or
 
(b)           the Borrower shall fail to pay any interest on any Loan or on any
other Obligation, or any fee or any other amount (other than an amount payable
under clause (a) of this Section 8.1) payable under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three (3) Business Days; or
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect when made or deemed made or submitted; or
 
(d)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrower’s
existence) or Articles VI or VII; or

 
78

--------------------------------------------------------------------------------

 
 
(e)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
 
(f)            (i) the Borrower or any Subsidiary (whether as primary obligor or
as guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof, or (ii) the Borrower or
any Subsidiary (whether as primary obligor or as guarantor or other surety)
shall fail to pay any principal of, or premium or interest on, any Material
Non-Indebtedness Obligation that is outstanding, when and as the same shall
become due and payable (whether at a scheduled due date, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement evidencing or
governing such Material Non-Indebtedness Obligation; or any other event shall
occur or condition shall exist under any agreement relating to such Material
Non-Indebtedness Obligation and shall continue after the applicable grace
period, if any, specified in such agreement, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the due date of such
Material Non-Indebtedness Obligation; or any such Material Non-Indebtedness
Obligation shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Material Non-Indebtedness Obligation shall be required to be made,
in each case prior to the stated due date thereof; or
 
(g)           the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 
79

--------------------------------------------------------------------------------

 
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
 
(i)            the Borrower, any other Loan Party or EasyLink Services
International Ltd. shall become unable to pay, shall admit in writing its
inability to pay, or shall fail to pay, its debts generally as they become due;
or
 
(j)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have occurred
and remain outstanding, could reasonably be expected to result in liability to
the Borrower and the Subsidiaries in an aggregate amount exceeding $1,000,000;
or
 
(k)           any judgment or order for the payment of money in excess of
$2,500,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
(l)           any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
 
(m)          a Change in Control shall occur or exist;
 
(n)           any provision of any Subsidiary Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against, any Subsidiary
Loan Party, or any Subsidiary Loan Party shall so state in writing, or any
Subsidiary Loan Party shall seek to terminate its Subsidiary Guaranty Agreement;
or
 
(o)           any Loan Document shall fail to be in full force and effect or to
give the Administrative Agent and/or the Lender the Liens, rights, powers and
privileges purported to be created thereby, or any Loan Party shall so state in
writing;

 
80

--------------------------------------------------------------------------------

 
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
Section 9.1.           Appointment of Administrative Agent.
 
(a)           Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto.  The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
 
(b)           The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.

 
81

--------------------------------------------------------------------------------

 
 
Section 9.2.          Nature of Duties of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
 
Section 9.3.          Lack of Reliance on the Administrative Agent.  Each of the
Lenders (including the Swingline Lender) and the Issuing Bank acknowledges that
it has, independently and without reliance upon the Administrative Agent, any
Issuing Bank or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each of the Lenders (including the Swingline Lender) and
the Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Issuing Bank or any other Lender and
based on such documents and information as it has deemed appropriate, continue
to make its own decisions in taking or not taking of any action under or based
on this Agreement, any related agreement or any document furnished hereunder or
thereunder.
 
Section 9.4.          Certain Rights of the Administrative Agent.  If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 
82

--------------------------------------------------------------------------------

 
 
Section 9.5.          Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person.  The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.
 
Section 9.6.          The Administrative Agent in its Individual Capacity.  The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “holders of Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity.  The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
 
Section 9.7.           Successor Administrative Agent.
 
(a)           The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to the approval by the Borrower provided that no Default or Event
of Default shall exist at such time.  If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
 
(b)           Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 
83

--------------------------------------------------------------------------------

 
 
(c)           In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, the Issuing Bank may, upon prior written
notice to the Borrower and the Administrative Agent, resign as Issuing Bank
effective at the close of business New York time on a date specified in such
notice (which date may not be less than five Business Days after the date of
such notice); provided that such resignation by the Issuing Bank will have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Bank.


Section 9.8.          Withholding Tax.  To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.


Section 9.9.     Administrative Agent May File Proofs of Claim.
 
(a)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
 
(i)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, Issuing Bank and the Administrative Agent and its agents and counsel
and all other amounts due the Lenders, Issuing Bank and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and
 
(ii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

 
84

--------------------------------------------------------------------------------

 
 
(b)           Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
10.3.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
Section 9.10.        Authorization to Execute other Loan Documents.  Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.
 
Section 9.11         Documentation Agent; Syndication Agent.  Each Lender hereby
designates Bank of North Georgia, a division of Synovus Bank, and The
PrivateBank & Trust Company as co-Documentation Agents and agrees that the
co-Documentation Agents shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party.  Each Lender hereby designates Fifth
Third Bank, and Ohio Banking Corporation, as Syndication Agent and agrees that
the Syndication Agent shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party.  In addition, each Lender hereby
acknowledges and agrees that any and all title designations, both on the Closing
Date and at all times thereafter, shall be in the Administrative Agent’s sole
discretion.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1.        Notices.
 
(a)           Written Notices.
 
 (i)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
To the Borrower:
EasyLink Services International Corporation
 
6025 The Corners Parkway, Suite 100
 
Norcross, Georgia 30092
 
Attn:  Mr. Glen Shipley, Chief Financial Officer
 
Telecopy Number:  (678) 805-4800

 

 
85

--------------------------------------------------------------------------------

 
 
With a copy to:
Troutman Sanders, LLP
 
600 Peachtree Street, N.E.
 
Suite 5200
 
Atlanta, Georgia 30308
 
Attention: Larry W. Shackelford, Esq.
 
Telecopy Number: (404) 962-6548
   
To the Administrative Agent:
SunTrust Bank
 
303 Peachtree Street, N. E.
 
24th Floor, MC 3956
 
Atlanta, Georgia 30308
 
Attn:  Keith Roberts, Director
 
Telecopy Number:  (404) 230-5528
   
With a copy to:
SunTrust Bank
 
Agency Services
 
303 Peachtree Street, N. E./ 25th Floor
 
Atlanta, Georgia 30308
 
Attn: Mr. Doug Weltz
 
Telecopy Number: (404) 221-2001
     
and
     
SunTrust Bank
 
25 Park Place, 23rd Floor
 
Atlanta, Georgia 30303
 
Attn:  Ms. Sherry Harris, Senior Vice President
 
Telecopy Number:  (404) 532-0417
     
and
     
Arnall Golden Gregory LLP
 
171 17th Street, N.W., Suite 2100
 
Atlanta, Georgia 30363
 
Attn: Ronald A. Weiner, Esq.
 
Telecopy Number: (404) 873-8193
   
To the Issuing Bank:
SunTrust Bank
 
25 Park Place, N. E./Mail Code 3706
 
16th Floor
 
Atlanta, Georgia 30303
 
Attn: Standby Letter of Credit Dept.
 
Telecopy Number: (404) 588-8129
   
To the Swingline Lender:
SunTrust Bank
 
Agency Services
 
303 Peachtree Street, N. E./ 25th Floor
  Atlanta, Georgia 30308   Attn: Mr. Doug Weltz   Telecopy Number: (404)
221-2001


 
86

--------------------------------------------------------------------------------

 
 
To any other Lender:
the address set forth in the Administrative
Questionnaire or the Assignment and Acceptance
Agreement executed by such Lender



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively; provided, that
notices delivered to the Administrative Agent, the Swingline Lender or the
Issuing Bank shall not be effective until actually received by such Person at
its address specified in this Section 10.1.
 
 (ii)           Any agreement of the Administrative Agent, the Issuing Bank and
the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Borrower.  The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice.  The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Bank and the Lenders to be contained in any such telephonic or facsimile
notice.
 
(b)           Electronic Communications.
 
 (i)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or the Issuing Bank pursuant to Article II unless such
Lender, the Issuing Bank, as applicable, and Administrative Agent have agreed to
receive notices under such Section by electronic communication and have agreed
to the procedures governing such communications.  Either Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 
87

--------------------------------------------------------------------------------

 

(ii)           Unless Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
Section 10.2.  Waiver; Amendments.
 
(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or
thereunder.  The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law.  No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 10.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
 

 
88

--------------------------------------------------------------------------------

 
 

(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii)
increase the aggregate Commitments (other than with respect to any Additional
Commitment Amounts, which shall not be deemed an increase of the Commitments for
purposes of this Section 10.2) of the Lenders without the written consent of all
Lenders, (iii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iv) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (v) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vi) change any of the provisions of this
Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vii) release all or
substantially all of the guarantors or limit the liability of all or
substantially all of the guarantors under any guaranty agreement, without the
written consent of each Lender; (viii) release all or substantially all
collateral (if any) securing any of the Obligations or agree to subordinate any
Lien in such collateral to any other creditor of the Borrower or any Subsidiary,
without the written consent of each Lender; provided further, that no such
agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Lender or the Issuing
Bank without the prior written consent of such Person.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.  Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.
 
Section 10.3.   Expenses; Indemnification.
 
(a)           The Borrower shall pay (i) all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates,
including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent and its Affiliates, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
and documented fees, charges and disbursements of outside counsel and the
allocated cost of inside counsel) actually incurred by the Administrative Agent,
the Issuing Bank or any Lender (including the Swingline Lender) in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section 10.3, or in connection with
the Loans made or any Letters of Credit issued hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 

 
89

--------------------------------------------------------------------------------

 
 

(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender (including the Swingline Lender) and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) a claim brought
by the Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document.  No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through Syntrak or any
other Internet or intranet website, except as a result of such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment.
 
(c)           The Borrower shall pay, and hold the Administrative Agent, the
Issuing Bank and each of the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with respect to
this Agreement and any other Loan Documents, any Collateral described therein,
or any payments due thereunder, and save the Administrative Agent, the Issuing
Bank and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay or omission to pay such taxes.
 
(d)           To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
 
 
90

--------------------------------------------------------------------------------

 
 

(e)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
 
(f)           All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
 
Section 10.4.  Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)  Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000, and thereafter in minimum increments of $1,000,000,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 
91

--------------------------------------------------------------------------------

 
 
(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
 
(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and
 
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
 
(iv)  Assignment and Acceptance.  The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.
 
(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
 
92

--------------------------------------------------------------------------------

 
 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.  If the consent of the Borrower to an assignment is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified above), the Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the
“Register”).  Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice.  In establishing and
maintaining the Register, Administrative Agent shall serve as Company’s agent
solely for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
 
93

--------------------------------------------------------------------------------

 
 

(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of such
guaranty agreement; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations.  Subject to paragraph (e) of this Section
10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21 as though it were a
Lender.
 
(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.20(e) as though it were a Lender.
 
(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 10.5.  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof of the State of Georgia.
 
(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Northern District of Georgia, and the Business Case
Division of the Fulton County Superior Court located in Atlanta, Georgia, and of
the Business Case Division of the Fulton County Superior Court located in
Atlanta, Georgia and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Fulton County Superior
Court, or, to the extent permitted by applicable law, such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that any party
hereto may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any other party hereto or its
properties in the courts of any jurisdiction.
 
 
94

--------------------------------------------------------------------------------

 
 
(c)           The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
 
Section 10.6.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.7.   Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured.  Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.  Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank.
 
 
95

--------------------------------------------------------------------------------

 
 
Section 10.8.   Counterparts; Integration.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
and their affiliates regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.  Delivery of an executed counterpart to this Agreement or
any other Loan Document by facsimile transmission or by electronic mail in pdf
form shall be as effective as delivery of a manually executed counterpart
hereof.
 
Section 10.9.   Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.18, 2.19, 2.20, and 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.
 
Section 10.10. Severability.  Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
 
96

--------------------------------------------------------------------------------

 

Section 10.11. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section 10.11, or which becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vii) subject to
an agreement containing provisions substantially the same as those of this
Section 10.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (viii) any rating agency, (ix) the CUSIP Service Bureau or
any similar organization, or (x) with the consent of the Borrower.  Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
 
Section 10.12. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.
 
Section 10.13. Waiver of Effect of Corporate Seal.  The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.
 

 
97

--------------------------------------------------------------------------------

 
 

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.
 
(signatures on following page)
 

 
98

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal, in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.
 

 
EASYLINK SERVICES INTERNATIONAL
CORPORATION, a Delaware corporation
       
By
/s/ Thomas J. Stallings
 
Name: 
Thomas J. Stallings
 
Title:
Chief Executive Officer
       
[SEAL]
       
SUNTRUST BANK, as Administrative Agent, as
Issuing Bank, as Swingline Lender and as a Lender
       
By
/s/ Sherry D. Harris
 
Name:
Sherry D. Harris
 
Title:
Senior VP


 
99

--------------------------------------------------------------------------------

 

 

 
FIFTH THIRD BANK, an Ohio Banking
Corporation, as Syndication Agent and as a Lender
       
By
/s/ Zennie W. Lynch Jr.
 
Name: 
Zennie W. Lynch Jr.
 
Title:
Vice President


 
100

--------------------------------------------------------------------------------

 

 

 
BANK OF NORTH GEORGIA, a division of
Synovus Bank, as a co-Documentation Agent and as
a Lender
       
By
/s/ W. Benjamin Shaw
 
Name: 
W. Benjamin Shaw
 
Title:
Commercial Banker


 
101

--------------------------------------------------------------------------------

 

 

 
THE PRIVATEBANK & TRUST COMPANY, as a
co-Documentation Agent and as a Lender
       
By
/s/ Tim Roberts
 
Name: 
Tim Roberts
 
Title:
Associate Managing Director


 
102

--------------------------------------------------------------------------------

 

 

 
ATLANTIC CAPITAL BANK, as a Lender
       
By
/s/ H. Glenn Little
 
Name: 
H. Glenn Little
 
Title:
SVP


 
103

--------------------------------------------------------------------------------

 

 

 
HSBC BANK USA, NA, as a Lender
       
By
/s/ Shawn Alexander
 
Name: 
Shawn Alexander
 
Title:
Vice President


 
104

--------------------------------------------------------------------------------

 